Exhibit 10.7
CHESAPEAKE FUNDING LLC
$1.0 billion
Series 2009-1 Floating Rate Asset Backed Notes
PURCHASE AGREEMENT
June 2, 2009
J.P. Morgan Securities Inc.
Banc of America Securities LLC
Citigroup Global Markets Inc.
As Representatives of the several Initial Purchasers named in Schedule 1,
c/o J.P. Morgan Securities Inc.
270 Park Avenue
New York, New York 10017
Ladies and Gentlemen:
          CHESAPEAKE FUNDING LLC, a Delaware special purpose limited liability
company (the “Issuer”), proposes to issue and sell U.S. $1,000,000,000 principal
amount of its Series 2009-1 Floating Rate Asset Backed Notes (the “Securities”).
The Securities will be issued pursuant to the Series 2009-1 Indenture
Supplement, to be dated as of June 9, 2009 (the “Indenture Supplement”), between
the Issuer and The Bank of New York Mellon, as Indenture Trustee (the “Indenture
Trustee”), to the Amended and Restated Base Indenture, dated as of December 17,
2008 (as amended or modified from time to time, the “Base Indenture” and,
together with the Indenture Supplement, the “Indenture”), between the Issuer and
the Indenture Trustee. The Issuer is a wholly-owned subsidiary of PHH Sub 2 Inc.
(“PHH Sub 2”) and an indirect wholly-owned subsidiary of PHH Corporation
(“PHH”). The Issuer makes loans to Chesapeake Finance Holdings LLC (“Holdings”)
pursuant to a Loan Agreement among the Issuer, Holdings and D.L. Peterson Trust
(the “Origination Trust”), which are secured by, among other things, beneficial
interests in certain assets of the Origination Trust. PHH Vehicle Management
Services, LLC (“VMS”) acts as administrator of the Issuer and Holdings and acts
as the servicer of the assets of the Origination Trust. VMS is an indirect
wholly-owned subsidiary of PHH. Holdings is an entity whose sole common member
is VMS and whose sole preferred member is PHH Sub 1 Inc. (“PHH Sub 1”), a
wholly-owned subsidiary of PHH. VMS, PHH and the Issuer hereby confirm their
agreement with the several initial purchasers named in Schedule 1 hereto (the
“Initial Purchasers”) concerning the purchase of the Securities from the Issuer
by the Initial Purchasers.
          Certain of the Initial Purchasers are financial institutions appearing
on the Federal Reserve Bank of New York’s list of Primary Government Securities
Dealers Reporting to the Government Securities Dealers Statistics Unit of the
Federal Reserve Bank of New York (each in such capacity, a “Primary Dealer”),
and may be party to that certain Master Loan and Security Agreement among the
Federal Reserve Bank of New York (the “FRBNY”), as Lender, various



--------------------------------------------------------------------------------



 



2

Primary Dealers party thereto, The Bank of New York Mellon, as Administrator,
and The Bank of New York Mellon, as Custodian (the “MLSA”), in the form most
recently posted by the FRBNY at
http://www.newyorkfed.org/markets/talf_docs.html, in connection with the Term
Asset-Backed Securities Loan Facility (“TALF”). To the extent expressly provided
in this Agreement, and subject to the limitations set forth in Section 23
hereof, certain of the rights, benefits and remedies of the Initial Purchasers
under this Agreement will be for the benefit of, and will be enforceable by,
each Initial Purchaser who is a Primary Dealer (each a “PD Initial Purchaser”)
not only in its capacity as an Initial Purchaser but also in its capacity as a
Primary Dealer and as a signatory to a letter agreement making such Primary
Dealer a party to the MLSA.
          The Securities will be offered and sold to the Initial Purchasers
without being registered under the Securities Act of 1933, as amended (the
“Securities Act”), in reliance upon an exemption therefrom. PHH, VMS and the
Issuer have prepared a preliminary offering circular dated May 22, 2009 (the
“First Preliminary Offering Circular”) and a second preliminary offering
circular dated May 29, 2009 (the “Second Preliminary Offering Circular” and,
together with the First Preliminary Offering Circular, the “Preliminary Offering
Circular”), and have or will prepare and deliver to the Initial Purchasers, on
or promptly after the date hereof, copies of a final offering circular (the
“Final Offering Circular”), dated the date hereof, to be used by the Initial
Purchasers in connection with their solicitation of purchases of, or offering
of, the Securities. Any references herein to the Preliminary Offering Circular
and the Final Offering Circular shall be deemed to include all amendments and
supplements thereto and all documents incorporated by reference thereto, unless
otherwise noted. PHH, VMS and the Issuer hereby confirm that they have
authorized the use of the Preliminary Offering Circular, the other Time of Sale
Information (as defined below) and the Final Offering Circular in connection
with the offering and resale of the Securities by the Initial Purchasers in
accordance with Section 2.
          Capitalized terms used but not defined herein shall have the meanings
given to such terms in the Indenture.
          At or prior to the time when sales of the Securities were first made
(the “Time of Sale”), the following information shall have been prepared
(collectively, the “Time of Sale Information”): the Preliminary Offering
Circular, as supplemented and amended by a pricing term sheet substantially in
the form of Annex B hereto setting forth the terms of the Securities omitted
from the Preliminary Offering Circular, and the other written communications
listed on Annex A hereto.
          1. Representations, Warranties and Agreements of the Issuer and PHH.
(a) The Issuer and PHH jointly and severally represent and warrant to, and agree
with, (i) the several Initial Purchasers and (ii) with respect to subsections
(a)(i), (ii), (xxi), (xxii), (xxiii) and (xxiv) of this Section 1, the PD
Initial Purchasers in their capacities as Primary Dealers with respect to the
TALF loans secured by the Securities, on and as of the date hereof and the
Closing Date (as defined in Section 3) that:
     (i) The Preliminary Offering Circular, as of its date, did not, the Time of
Sale Information, at the Time of Sale did not and on the Closing Date will not,
and the Final Offering Circular, as of its date and on the Closing Date, will
not, contain any untrue



--------------------------------------------------------------------------------



 



3

statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided,
that the Issuer and PHH make no representation or warranty as to information
contained in or omitted from the Time of Sale Information or the Final Offering
Circular in reliance upon and in conformity with written information relating to
the Initial Purchasers furnished to the Issuer through the Representatives by or
on behalf of any Initial Purchaser specifically for use therein (the “Initial
Purchasers’ Information”);
     (ii) Each of the Preliminary Offering Circular and the Final Offering
Circular, as of its respective date, contains all of the information that, if
requested by a prospective purchaser of the Securities on the date hereof and on
the Closing Date, would be required to be provided to such prospective purchaser
pursuant to Rule 144A(d)(4) under the Securities Act;
     (iii) Assuming the accuracy of the representations and warranties of the
Initial Purchasers contained in Section 2 and their compliance with the
agreements set forth therein, it is not necessary, in connection with the
issuance and sale of the Securities to the Initial Purchasers and the offer,
resale and delivery of the Securities by the Initial Purchasers in the manner
contemplated by this Agreement, the Preliminary Offering Circular and the Final
Offering Circular, to register the Securities under the Securities Act or to
qualify the Indenture under the Trust Indenture Act of 1939, as amended (the
“Trust Indenture Act”);
     (iv) The Issuer has been duly formed as a limited liability company and is
validly existing and in good standing under the laws of the State of Delaware,
is qualified to do business and is in good standing as a foreign limited
liability company in each jurisdiction in which the ownership or lease of
property or the conduct of its business requires such qualification, and has the
requisite power and authority to own or hold its properties and to conduct the
business in which it is engaged as described in the Time of Sale Information and
the Final Offering Circular;
     (v) The Issuer has the requisite power and authority to execute and deliver
this Agreement, the Securities, the Indenture and any other Transaction Document
to which it is a party and perform its obligations hereunder and thereunder;
     (vi) Each of the Transaction Documents to which the Issuer is a party has
been duly authorized, executed and delivered by the Issuer and constitutes the
legal, valid and binding obligation of the Issuer enforceable against the Issuer
in accordance with its terms, except as enforcement thereof may be limited by
bankruptcy, insolvency or other similar laws relating to or affecting generally
the enforcement of creditors’ rights or by general equitable principles;
     (vii) The Issuer is not in violation of the LLC Agreement or in default in
the performance or observance of any obligation, agreement, covenant or
condition contained in any contract, indenture, mortgage, loan agreement or
lease to which it is a party or by which it or its properties may be bound. The
execution and delivery of this Agreement



--------------------------------------------------------------------------------



 



4

and the Transaction Documents to which the Issuer is a party and the incurrence
of the obligations and consummation of the transactions herein and therein
contemplated will not conflict with, or constitute a breach of or default under,
the LLC Agreement or any contract, indenture, mortgage, loan agreement or lease,
to which the Issuer is a party or by which it or its properties may be bound, or
any law, administrative regulation or court decree;
     (viii) This Agreement has been duly authorized, executed and delivered by
the Issuer;
     (ix) The Securities have been duly authorized for issuance, offer and sale
as contemplated by this Agreement and, when authenticated by the Indenture
Trustee and issued and delivered against payment of the purchase price therefor,
will constitute legal, valid and binding obligations of the Issuer enforceable
in accordance with their terms, except as enforcement thereof may be limited by
bankruptcy, insolvency, or other similar laws relating to or affecting generally
the enforcement of creditors’ rights or by general equitable principles;
     (x) No consent, approval, authorization, order, registration or
qualification of or with any court or any regulatory authority or other
governmental agency or body is required for the issuance, offer or sale of the
Securities by the Issuer in accordance with the terms of this Agreement or for
the consummation of the transactions contemplated by this Agreement and the
Transaction Documents except to the extent provided for in the Transaction
Documents;
     (xi) There are no legal or governmental proceedings pending to which the
Issuer is a party or of which any property of the Issuer is the subject (other
than any such proceedings involving the Issuer’s property which would not have a
Material Adverse Effect) and, to the best of its knowledge, no such proceedings
are threatened or contemplated by governmental authorities or threatened by
others;
     (xii) The Issuer is not an “investment company” within the meaning of the
Investment Company Act of 1940, as amended;
     (xiii) As of the Closing Date, the representations and warranties of the
Issuer contained in the Transaction Documents to which the Issuer is a party
will be true and correct and are repeated herein as though fully set forth
herein;
     (xiv) On and immediately after the Closing Date, the Issuer (after giving
effect to the issuance of the Securities and to the other transactions related
thereto as described in the Time of Sale Information and the Final Offering
Circular) will be Solvent. As used in this paragraph, the term “Solvent” means,
with respect to a particular date, that on such date (A) the present fair market
value (or present fair saleable value) of the assets of the Issuer is not less
than the total amount required to pay the probable liabilities of the Issuer on
its total existing debts and liabilities (including contingent liabilities) as
they become absolute and matured, (B) the Issuer is able to realize upon its
assets and pay its debts and other liabilities, contingent obligations and
commitments as they mature and become due



--------------------------------------------------------------------------------



 



5

in the normal course of business, (C) assuming the sale of the Securities as
contemplated by this Agreement, the Time of Sale Information and the Final
Offering Circular, the Issuer is not incurring debts or liabilities beyond its
ability to pay as such debts and liabilities mature and (D) the Issuer is not
engaged in any business or transaction, and is not about to engage in any
business or transaction, for which its property would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which the Issuer is engaged. In computing the amount of such
contingent liabilities at any time, it is intended that such liabilities will be
computed at the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability;
     (xv) The Securities satisfy the eligibility requirements of Rule 144A(d)(3)
under the Securities Act;
     (xvi) None of the Issuer, any of its affiliates or any person acting on its
or their behalf has engaged or will engage, in connection with the offering of
the Securities, in any directed selling efforts (as such term is defined in
Regulation S under the Securities Act (“Regulation S”)), and all such persons
have complied and will comply with the offering restrictions requirements of
Regulation S to the extent applicable;
     (xvii) Neither the Issuer nor any of its affiliates has, directly or
through any agent, sold, offered for sale, solicited offers to buy or otherwise
negotiated in respect of, any security (as such term is defined in the
Securities Act), which is or will be integrated with the sale of the Securities
in a manner that would require registration of the Securities under the
Securities Act;
     (xviii) None of the Issuer, any of its affiliates or any other person
acting on its or their behalf has engaged, in connection with the offering of
the Securities, in any form of general solicitation or general advertising
within the meaning of Rule 502(c) under the Securities Act;
     (xix) There are no securities of the Issuer registered under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), or listed on a national
securities exchange or quoted in a U.S. automated inter-dealer quotation system;
     (xx) The Issuer has not taken and will not take, directly or indirectly,
any action prohibited by Regulation M under the Exchange Act in connection with
the offering of the Securities;
     (xxi) Assuming the Securities receive the ratings described in the
Preliminary Offering Circular, the Securities satisfy all requirements to be
“eligible collateral” (“Eligible Collateral”) as such term is defined under the
MLSA with reference to the Term Asset-Backed Securities Loan Facility: Terms and
Conditions, effective May 19, 2009 or as in effect on the date of the
Preliminary Offering Circular or the date of the Final Offering Circular, posted
by the FRBNY at http://www.newyorkfed.org/markets/talf_terms.html and the Term
Asset-Backed



--------------------------------------------------------------------------------



 



6

Securities Loan Facility Frequently Asked Questions, effective May 19, 2009 or
as in effect on the date of the Preliminary Offering Circular or the date of the
Final Offering Circular, posted by the FRBNY at
http://www.newyorkfed.org/markets/talf_faq.html under TALF;
     (xxii) The Securities and the Unit Leases and the Fleet Receivables
underlying the Securities satisfy all applicable criteria for securities
relating to “auto loans” under TALF, including that the Securities are being
issued to refinance existing Series of Variable Funding Investor Notes with
commitment termination dates in 2009 and that the initial aggregate principal
amount of the Securities does not exceed the maximum aggregate Invested Amount
of such Series; and
     (xxiii) The Preliminary Offering Circular contains, and the Final Offering
Circular will contain, all information required to be included therein under
TALF in order for the Securities to be Eligible Collateral.
     (xxiv) As of the date hereof and the Closing Date, the representations and
warranties of the Issuer and PHH contained in the Certification as to TALF
Eligibility to be attached as Annex A to the Final Offering Circular (the “TALF
Certification”) are and will be true and correct and are repeated herein as
though fully set forth herein.
          (b) PHH and VMS jointly and severally represent and warrant to, and
agree with, the several Initial Purchasers on and as of the date hereof and the
Closing Date that:
     (i) VMS (A) has been duly formed and is validly existing as a limited
liability company and is in good standing under the laws of the State of
Delaware, (B) is qualified to do business and is in good standing as a foreign
limited liability company in each jurisdiction in which the ownership or lease
of property or the conduct of its business requires such qualification, except
where such lack of qualification or good standing would not have a material
adverse effect on its condition (financial or other), business or results of
operations or its ability to perform its obligations hereunder or under the
Transaction Documents to which it is a party (a “VMS Material Adverse Effect”)
and (C) has the requisite power and authority to own or hold its properties and
to conduct the business in which it is engaged as described in the Time of Sale
Information and the Final Offering Circular;
     (ii) VMS has the requisite power and authority to execute and deliver this
Agreement and any Transaction Document to which it is a party and perform its
obligations hereunder and thereunder;
     (iii) This Agreement and each of the Transaction Documents to which VMS is
a party have been duly authorized, executed and delivered by it and constitute
its legal, valid and binding obligations enforceable against it in accordance
with their respective terms, except as enforcement thereof may be limited by
bankruptcy, insolvency or other similar laws relating to or affecting generally
the enforcement of creditors’ rights or by general equitable principles;



--------------------------------------------------------------------------------



 



7

     (iv) VMS is not in violation of its organizational documents or in default
in the performance or observance of any obligation, agreement, covenant or
condition contained in any contract, indenture, mortgage, loan agreement or
lease to which it is a party or by which it or its properties may be bound which
would have a VMS Material Adverse Effect. The execution and delivery of this
Agreement and the Transaction Documents to which VMS is a party and the
incurrence of the obligations and consummation of the transactions herein and
therein contemplated will not conflict with, or constitute a breach of or
default under any contract, indenture, mortgage, loan agreement or lease, to
which VMS is a party or by which it or its properties may be bound, or any law,
administrative regulation or court decree, with only such exceptions as would
not have a VMS Material Adverse Effect, nor will such action result in any
violation of its organizational documents;
     (v) VMS possesses adequate certificates, licenses, authorities or permits
issued by appropriate governmental agencies or bodies necessary to conduct the
business now operated by it, with only such exceptions as would not have a VMS
Material Adverse Effect, and has not received any notice of proceedings relating
to the revocation or modification of any such certificate, license, authority or
permit;
     (vi) There are no legal or governmental proceedings pending to which VMS,
Holdings or the Origination Trust is a party or of which any of its property is
the subject that, if determined adversely to it, individually or in the
aggregate, could reasonably be expected to have a VMS Material Adverse Effect;
and to the best of VMS’s knowledge, no such proceedings are threatened or
contemplated by governmental authorities or threatened by others;
     (vii) As of the Closing Date, VMS’s representations and warranties
contained in the Transaction Documents to which it is a party will be true and
correct and are repeated herein as though fully set forth herein;
     (viii) As of the Closing Date, the representations and warranties of each
of Holdings and the Origination Trust contained in the Transaction Documents to
which it is a party will be true and correct and are repeated herein as though
fully set forth herein;
     (ix) No forward-looking statement (within the meaning of Section 27A of the
Securities Act and Section 21E of the Exchange Act) contained in the Preliminary
Offering Circular or the Final Offering Circular has been made or reaffirmed
without a reasonable basis or has been disclosed other than in good faith;
     (x) Since the date as of which information is given in the Time of Sale
Information, there has been no material adverse change or any development
involving a prospective material adverse change in its, Holdings’ or the
Origination Trust’s, condition, financial or otherwise, or in their respective
earnings, business affairs, management or business prospects, whether or not
arising in the ordinary course of business;



--------------------------------------------------------------------------------



 



8

     (xi) The Origination Trust has good and marketable title to the Origination
Trust Assets allocated to the Lease SUBI Portfolio and the 1999-1B Sold SUBI
Portfolio, free and clear of Liens (except as permitted or contemplated by the
Transaction Documents), and has not assigned to any person any of its right,
title or interest in any such Origination Trust Assets, or obtained the release
of any such prior assignment other than as described in the Time of Sale
Information and the Final Offering Circular;
     (xii) Holdings, as Initial Beneficiary, has made the appropriate allocation
of assets within the estate of the Origination Trust to the appropriate SUBI
Portfolios, as required by the Origination Trust Documents; and
     (xiii) VMS is the sole common member of Holdings and owns its membership
interests therein free and clear of Liens.
          (c) PHH represents and warrants to, and agrees with, the several
Initial Purchasers on and as of the date hereof and the Closing Date that:
     (i) PHH (A) has been duly formed and is validly existing as a corporation
and is in good standing under the laws of the State of Maryland, (B) is
qualified to do business and is in good standing as a foreign corporation in
each jurisdiction in which the ownership or lease of property or the conduct of
its business requires such qualification, except where such lack of
qualification or good standing would not have a material adverse effect on its
condition (financial or other), business or results of operations or its ability
to perform its obligations hereunder or under the performance guaranty of the
indemnity and repurchase obligations of VMS under the Servicing Agreement by it,
dated October 25, 2001 (the “PHH Guarantee”) (a “PHH Material Adverse Effect”)
and (C) has the requisite power and authority to own or hold its properties and
to conduct the business in which it is engaged;
     (ii) PHH has the requisite power and authority to execute and deliver this
Agreement and the PHH Guarantee and to perform its obligations hereunder and
thereunder;
     (iii) This Agreement has been duly authorized, executed and delivered by
PHH and constitutes its legal, valid and binding obligation enforceable against
PHH in accordance with its terms, except as enforcement thereof may be limited
by bankruptcy, insolvency or other similar laws relating to or affecting
generally the enforcement of creditors’ rights or by general equitable
principles;
     (iv) The PHH Guarantee has been duly authorized, executed and delivered by
PHH and the PHH Guarantee constitutes its legal, valid and binding obligation
enforceable against it in accordance with its terms, except as enforcement
thereof may be limited by bankruptcy, insolvency or other similar laws relating
to or affecting generally the enforcement of creditors’ rights or by general
equitable principles;
     (v) PHH is not in violation of its certificate of incorporation or by-laws
or in default in the performance or observance of any obligation, agreement,
covenant or condition contained in any contract, indenture, mortgage, loan
agreement or lease to



--------------------------------------------------------------------------------



 



9

which it is a party or by which it or its properties may be bound which would
have a PHH Material Adverse Effect. The execution and delivery of this Agreement
and the PHH Guarantee and the incurrence of the obligations and consummation of
the transactions herein and therein contemplated will not conflict with, or
constitute a breach of or default under any contract, indenture, mortgage, loan
agreement or lease, to which PHH is a party or by which it or its properties may
be bound, or any law, administrative regulation or court decree, with only such
exceptions as would not have a PHH Material Adverse Effect, nor will such action
result in any violation of its certificate of incorporation or by-laws;
     (vi) PHH possesses adequate certificates, licenses, authorities or permits
issued by appropriate governmental agencies or bodies necessary to conduct the
business now operated by it, with only such exceptions as would not have a PHH
Material Adverse Effect, and has not received any notice of proceedings relating
to the revocation or modification of any such certificate, license, authority or
permit;
     (vii) There are no legal or governmental proceedings pending to which PHH
is a party or of which any of its property is the subject that, if determined
adversely to it, individually or in the aggregate, could reasonably be expected
to have a PHH Material Adverse Effect; and to the best of PHH’s knowledge, no
such proceedings are threatened or contemplated by governmental authorities or
threatened by others;
     (viii) PHH is the sole common stockholder of each of PHH Mortgage
Corporation and PHH Sub 2 and owns its stock therein free and clear of Liens;
     (ix) PHH Mortgage Corporation is the sole common stockholder of PHH Sub 1;
     (x) PHH Sub 2 is the sole member of the Issuer and owns its membership
interests therein free and clear of Liens; and
     (xi) PHH Sub 1 is the sole preferred member of Holdings and owns its
preferred membership interests therein free and clear of Liens.
          2. Purchase and Resale of the Securities. (a) On the basis of the
representations, warranties and agreements contained herein, and subject to the
terms and conditions set forth herein, the Issuer agrees to issue and sell to
each of the Initial Purchasers, severally and not jointly, and each of the
Initial Purchasers, severally and not jointly, agrees to purchase from the
Issuer, the principal amount of Securities set forth opposite the name of such
Initial Purchaser on Schedule 1 hereto at a purchase price equal to 99.30% of
the principal amount thereof. Interest on the Securities will accrue during each
Series 2009-1 Interest Period at the rate of 2.00% per annum above One-Month
LIBOR, as determined in accordance with the Indenture. The Issuer shall not be
obligated to deliver any of the Securities except upon payment for all of the
Securities to be purchased as provided herein.
          (b) The Initial Purchasers have advised the Issuer that they propose
to offer the Securities for resale upon the terms and subject to the conditions
set forth herein and in the Time of Sale Information. Each Initial Purchaser,
severally and not jointly, represents and warrants to, and agrees with, the
Issuer and VMS that (i) it is purchasing the Securities pursuant to a private



--------------------------------------------------------------------------------



 



10

sale exempt from registration under the Securities Act, (ii) it has not
solicited offers for, or offered or sold, and will not solicit offers for, or
offer or sell, the Securities by means of any form of general solicitation or
general advertising within the meaning of Rule 502(c) of Regulation D under the
Securities Act (“Regulation D”) or in any manner involving a public offering
within the meaning of Section 4(2) of the Securities Act, (iii) it has solicited
and will solicit offers for the Securities only from, and has offered or sold
and will offer, sell or deliver the Securities, as part of its initial offering,
only to (A) persons whom it reasonably believes to be qualified institutional
buyers (“Qualified Institutional Buyers”) as defined in Rule 144A under the
Securities Act (“Rule 144A”), or if any such person is buying for one or more
institutional accounts for which such person is acting as fiduciary or agent,
only when such person has represented to it that each such account is a
Qualified Institutional Buyer to whom notice has been given that such sale or
delivery is being made in reliance on Rule 144A and in each case, in
transactions in accordance with Rule 144A and (B) in the case of offers outside
the United States, to persons other than U.S. Persons (as defined in
Regulation S in the Securities Act) in accordance with Rule 903 of Regulation S,
(iv) it has not offered or sold and, prior to the date six months after the date
of issuance of the Securities will not offer or sell, any Securities to persons
in the United Kingdom except to persons whose ordinary activities involve them
in acquiring, holding, managing or disposing of investments (as principal or
agent) for the purposes of their businesses or otherwise in circumstances which
have not resulted and will not result in an offer to the public in the United
Kingdom within the meaning of the Public Offers of Securities Regulations 1995
or the Financial Services and Markets Act 2000 (the “FSMA”), (v) it has only
communicated or caused to be communicated and will only communicate or cause to
be communicated any invitation or inducement to engage in investment activity
(within the meaning of section 21 of the FSMA) received by it in connection with
the issue or sale of any Securities in circumstances in which section 21(1) of
the FSMA does not apply to the Issuer and (vi) it has complied and will comply
with all applicable provisions of the FSMA with respect to anything done by it
in relation to such Securities in, from or otherwise involving the United
Kingdom. Each Initial Purchaser, severally and not jointly, agrees that, prior
to or simultaneously with the confirmation of sale by such Initial Purchaser to
any purchaser of any of the Securities purchased by such Initial Purchaser from
the Issuer pursuant hereto, such Initial Purchaser shall furnish to that
purchaser a copy of the Time of Sale Information (and any amendment or
supplement thereto that the Issuer shall have furnished to such Initial
Purchaser prior to the date of such confirmation of sale). In addition to the
foregoing, each Initial Purchaser acknowledges and agrees that the Issuer and,
for purposes of the opinions to be delivered to the Initial Purchasers pursuant
to Sections 6(h) and (p), counsel for the Issuer and for the Initial Purchasers,
respectively, may rely upon the accuracy of the representations and warranties
of the Initial Purchasers and their compliance with their agreements contained
in this Section 2, and each Initial Purchaser hereby consents to such reliance.
     (c) The Issuer acknowledges and agrees that the Initial Purchasers may sell
Securities to any affiliate of an Initial Purchaser and that any such affiliate
may sell Securities purchased by it to an Initial Purchaser.
          3. Delivery of and Payment for the Securities. (a) Delivery of and
payment for the Securities shall be made at the offices of Simpson Thacher &
Bartlett LLP, New York, New York, or at such other place as shall be agreed upon
by you as the representatives (collectively, the “Representatives”) of the
Initial Purchasers and the Issuer, at 10:00 A.M., New York City



--------------------------------------------------------------------------------



 



11

time, on June 9, 2009 (such date and time of payment and delivery being referred
to herein as the “Closing Date”).
          (b) On the Closing Date, payment of the purchase price for the
Securities shall be made to the Issuer by wire or book-entry transfer of
same-day funds to such account or accounts as the Issuer shall specify prior to
the Closing Date or by such other means as the parties hereto shall agree prior
to the Closing Date against delivery to the Representatives, for the account of
each of the Initial Purchasers of the certificates evidencing the Securities.
Time shall be of the essence, and delivery at the time and place specified
pursuant to this Agreement is a further condition of the obligations of the
Initial Purchasers hereunder. Upon delivery, the Securities shall be in global
form, registered in such names and in such denominations as the Representatives
shall have requested in writing not less than two full business days prior to
the Closing Date. The Issuer agrees to make one or more global certificates
evidencing the Securities available for inspection by the Representatives in New
York, New York at least 24 hours prior to the Closing Date.
          4. Further Agreements of the Issuer, PHH and VMS. Each of the Issuer,
PHH and VMS, jointly and severally, agrees with each of the several Initial
Purchasers and, in the case of subsections (s), (t), (u) and (v) of this
Section 4, the PD Initial Purchasers in their capacities as Primary Dealers with
respect to the TALF loans secured by the Securities, that:
          (a) the Issuer will advise the Representatives promptly and, if
requested, confirm such advice in writing, of the happening of any event at any
time prior to the completion of the initial offering of the Securities as a
result of which any Time of Sale Information or the Final Offering Circular as
then amended or supplemented would include any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances existing when such Time of Sale
Information or the Final Offering Circular is delivered to a purchaser, not
misleading; the Issuer shall advise the Representatives promptly of any order
preventing or suspending the use of the Time of Sale Information or the Final
Offering Circular, of any suspension of the qualification of the Securities for
offering or sale in any jurisdiction and of the initiation or threatening of any
proceeding for any such purpose; and the Issuer, PHH and VMS shall use their
respective best efforts to prevent the issuance of any such order preventing or
suspending the use of the Time of Sale Information or the Final Offering
Circular or suspending any such qualification and, if any such suspension is
issued, to obtain the lifting thereof at the earliest possible time;
          (b) the Issuer, PHH and VMS shall prepare the Final Offering Circular
in a form reasonably acceptable to the Representatives and the Issuer shall
furnish promptly to each of the Representatives and counsel for the Initial
Purchasers, without charge, as many copies of the Preliminary Offering Circular,
any other Time of Sale Information and the Final Offering Circular (and any
amendments or supplements thereto) as may be reasonably requested;
          (c) prior to making any amendment or supplement to any of the Time of
Sale Information or the Final Offering Circular, the Issuer shall furnish a copy
thereof to each of the Representatives and counsel for the Initial Purchasers
and the Issuer shall not effect any such amendment or supplement to which the
Representatives shall reasonably object by notice to the Issuer after a
reasonable period to review;



--------------------------------------------------------------------------------



 



12

          (d) if, at any time prior to the Closing Date, any event shall occur
or condition exist as a result of which it is necessary to amend or supplement
the Time of Sale Information in order that the Time of Sale Information will not
include an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, or if it is necessary
at any such time to amend or supplement the Time of Sale Information to comply
with applicable law, the Issuer shall promptly prepare such amendment or
supplement as may be necessary to correct such untrue statement or omission or
so that the Time of Sale Information, as so amended or supplemented, will comply
with applicable law;
          (e) if, at any time prior to completion of the resale of the
Securities by the Initial Purchasers but in no event in excess of 180 days from
the date hereof, any event shall occur or condition exist as a result of which
it is necessary to amend or supplement the Final Offering Circular in order that
the Final Offering Circular will not include an untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances existing at the time it is delivered
to a purchaser, not misleading, or if it is necessary at any such time to amend
or supplement the Final Offering Circular to comply with applicable law, the
Issuer shall promptly prepare such amendment or supplement as may be necessary
to correct such untrue statement or omission or so that the Final Offering
Circular, as so amended or supplemented, will comply with applicable law;
          (f) for so long as the Securities are outstanding and are “restricted
securities” within the meaning of Rule 144(a)(3) under the Securities Act, the
Issuer, PHH and VMS shall furnish to holders of the Securities and prospective
purchasers of the Securities designated by such holders, upon request of such
holders or such prospective purchasers, the information required to be delivered
pursuant to Rule 144A(d)(4) under the Securities Act, unless the Issuer is then
subject to and in compliance with Section 13 or 15(d) of the Exchange Act (the
foregoing agreement being for the benefit of the holders from time to time of
the Securities and prospective purchasers of the Securities designated by such
holders);
          (g) the Issuer shall supply to each Initial Purchaser, on a continuing
basis, three (3) copies of all correspondence with, and information that the
Issuer and its affiliates make available to, the Indenture Trustee in connection
with this Agreement and the Transaction Documents and the transactions
contemplated hereby and thereby;
          (h) the Issuer shall promptly take from time to time such actions as
the Representatives may reasonably request to qualify the Securities for
offering and sale under the securities or Blue Sky laws of such jurisdictions as
the Representatives may designate and to continue such qualifications in effect
for so long as required for the resale of the Securities; and to arrange for the
determination of the eligibility for investment of the Securities under the laws
of such jurisdictions as the Representatives may reasonably request; provided
that the Issuer shall not be obligated to qualify as a foreign corporation or
limited liability company in any jurisdiction in which it is not so qualified or
to file a general consent to service of process in any jurisdiction;



--------------------------------------------------------------------------------



 



13

          (i) the Issuer, PHH and VMS shall assist the Representatives in
arranging for the Securities to be eligible for clearance and settlement through
The Depository Trust Company (“DTC”);
          (j) the Issuer, PHH and VMS shall not, and shall cause their
affiliates not to, sell, offer for sale or solicit offers to buy or otherwise
negotiate in respect of any security (as such term is defined in the Securities
Act) which could be integrated with the sale of the Securities in a manner which
would require registration of the Securities under the Securities Act;
          (k) the Issuer, PHH and VMS shall not, and shall cause their
affiliates not to, authorize or knowingly permit any person acting on their
behalf to, solicit any offer to buy or offer to sell the Securities by means of
any form of general solicitation or general advertising within the meaning of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(2) of the Securities Act; and the Issuer, PHH and VMS shall not offer,
sell, contract to sell or otherwise dispose of, directly or indirectly, any
securities under circumstances where such offer, sale, contract or disposition
would cause the exemption afforded by Section 4(2) of the Securities Act to
cease to be applicable to the offering and sale of the Securities as
contemplated by this Agreement, the Time of Sale Information and the Final
Offering Circular;
          (l) for a period of 60 days from the date of the Final Offering
Circular, the Issuer, PHH and VMS shall not, and shall cause their affiliates
not to, offer for sale, sell, contract to sell or otherwise dispose of, directly
or indirectly, or file a registration statement for, or announce any offer,
sale, contract for sale of or other disposition of any debt securities issued by
the Issuer or any asset-backed securities backed by equipment leases originated
by VMS or the Origination Trust (other than the Securities), without the prior
written consent of the Representatives;
          (m) the Issuer, PHH and VMS shall not, and shall cause each of their
affiliated purchasers (as defined in Regulation M under the Exchange Act) not
to, make bids or purchase for the purpose of creating actual, or apparent,
active trading in or of raising the price of the Securities;
          (n) each of the Issuer, PHH and VMS shall do and perform all things
required to be done and performed by it under this Agreement that are within its
control prior to or after the Closing Date, and each of the Issuer, PHH and VMS
shall use its best efforts to satisfy all conditions precedent on its part to
the delivery of the Securities;
          (o) none of the Issuer, PHH or VMS shall take any action prior to the
Closing Date which would require the Time of Sale Information or the Final
Offering Circular to be amended or supplemented pursuant to Section 4(d) or
Section 4(e) of this Agreement;
          (p) the Issuer shall apply the net proceeds from the sale of the
Securities as set forth in the Time of Sale Information and the Final Offering
Circular under the heading “Use of Proceeds”;
          (q) to the extent that the ratings to be provided with respect to the
Securities by S&P and Moody’s is conditional upon the furnishing of documents or
the taking of any other actions by the Issuer or any of its affiliates, the
Issuer, PHH and VMS shall furnish such documents and take any such other action
that is reasonably requested by S&P or Moody’s;



--------------------------------------------------------------------------------



 



14

          (r) the Issuer shall furnish to the Representatives copies of each
report and certificate and any financial information delivered to the Indenture
Trustee pursuant to the Indenture;
          (s) each of the Issuer, PHH and VMS shall take all actions necessary
to ensure that, on the Closing Date, the Securities qualify as Eligible
Collateral;
          (t) each of the Issuer and PHH shall fully and timely perform all
actions required of it pursuant to the TALF Certification, unless any such
required action is waived by the FRBNY, or its designated agents;
          (u) upon determining that any statement set forth in paragraph (2) of
the TALF Certification was not correct when made or ceased to be correct, the
Issuer shall (i) promptly notify each PD Initial Purchaser of such
determination, (ii) notify the FRBNY and all registered holders of the
Securities in writing of such determination no later than 9:00 A.M., New York
City time, on the fourth Business Day following such determination, (iii) issue
a press release regarding such determination no later than 9:00 A.M., New York
City time, on the fourth Business Day following such determination, and
(iv) promptly provide each PD Initial Purchaser a copy of each such
notification; and
          (v) upon the occurrence of any Amortization Event, the Issuer shall
(i) promptly notify each PD Initial Purchaser of such Amortization Event,
(ii) promptly notify the FRBNY and all registered holders of the Securities in
writing of such occurrence, which notice shall be delivered to the FRBNY’s
custodian at talf@bnymellon.com and to FRBNY at talfreports@ny.frb.org at the
same time notice of the Amortization Event is given to the Trustee,
(iii) promptly provide each PD Initial Purchaser a copy of each such
notification and (iv) include the material details of such Amortization Event in
the Monthly Settlement Statement delivered to the Series 2009-1 Investor
Noteholders immediately following the occurrence of such Amortization Event.
          5. Written Communications . Each of the Issuer, PHH and VMS hereby
represents and agrees that it (including its agents and representatives, other
than the Initial Purchasers in their capacity as such) has not prepared, made,
used, authorized, approved or referred to and will not prepare, make, use,
authorize, approve or refer to any written communication that constitutes an
offer to sell or solicitation of an offer to buy the Securities other than
(i) the Preliminary Offering Circular, (ii) the Final Offering Circular and
(iii) the documents listed on Annex A, including the pricing term sheet
substantially in the form of Annex B, which constitute part of the Time of Sale
Information.
          (b) Each Initial Purchaser hereby represents and agrees that it has
not and will not use, authorize use of, refer to, or participate in the planning
for use of, any written communication that constitutes an offer to sell or the
solicitation of an offer to buy the Securities other than (i) the Preliminary
Offering Circular, (ii) the Final Offering Circular, (iii) any written
communication listed on Annex A, (iv) any written communication prepared by such
Initial Purchaser and approved by the Issuer in advance in writing or (v) any
written communication relating to or that contains the terms of the Securities
and/or other information that was included in the Preliminary Offering Circular
or the Final Offering Circular.



--------------------------------------------------------------------------------



 



15

          6. Conditions of Initial Purchasers’ Obligations. The respective
obligations of the several Initial Purchasers hereunder are subject to the
accuracy, on and as of the date hereof and the Closing Date, of the
representations and warranties of the Issuer, PHH and VMS contained herein, to
the accuracy of the statements of the Issuer, PHH, Holdings and VMS and their
respective officers made in any certificates delivered pursuant hereto, to the
performance by the Issuer, PHH and VMS of their obligations hereunder, and to
each of the following additional terms and conditions:
          (a) The Final Offering Circular (and any amendments or supplements
thereto) shall have been printed and copies distributed to the Initial
Purchasers by 5:00 P.M., New York City time, on the fourth Business Day prior to
the Closing Date; and no stop order suspending the sale of the Securities in any
jurisdiction shall have been issued and no proceeding for that purpose shall
have been commenced or shall be pending or threatened.
          (b) None of the Initial Purchasers shall have discovered and disclosed
to the Issuer, PHH or VMS on or prior to the Closing Date that (i) the Time of
Sale Information, as of the Time of Sale, contained an untrue statement of a
fact which, in the opinion of counsel for the Initial Purchasers, is material or
omitted to state any fact which, in the opinion of such counsel, is material and
is required to be stated therein or is necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading, or
(ii) the Time of Sale Information or the Final Offering Memorandum, or any
amendment or supplement thereto, contains an untrue statement of fact which, in
the opinion of counsel for the Initial Purchasers, is material or omits to state
any act which, in the opinion of such counsel, is material and is required to be
stated therein or is necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.
          (c) All corporate proceedings and other legal matters incident to the
authorization, form and validity of each of the Transaction Documents and the
Final Offering Circular, and all other legal matters relating to the Transaction
Documents and the transactions contemplated thereby, shall be satisfactory in
all material respects to the Representatives; and the Issuer, PHH, PHH Sub 1,
PHH Sub 2, Holdings, VMS and the Origination Trust shall have furnished to the
Representatives all documents and information that they or their counsel may
reasonably request to enable them to pass upon such matters.
          (d) The Issuer shall have furnished to the Representatives (x) a
letter from Deloitte and Touche, LLP, addressed to the Initial Purchasers and
dated as of May 29, 2009, in form and substance satisfactory to the
Representatives, concerning certain agreed-upon procedures performed in respect
of the Origination Trust Assets allocated to the Lease SUBI Portfolio and
concerning the accounting, financial and statistical information set forth or
incorporated by reference in the Time of Sale Information and (y) a letter from
Deloitte and Touche, LLP, addressed to the Initial Purchasers and dated the date
hereof, in form and substance satisfactory to the Representatives, concerning
certain agreed-upon procedures performed in respect of the Origination Trust
Assets allocated to the Lease SUBI Portfolio and concerning the accounting,
financial and statistical information set forth or incorporated by reference in
the Final Offering Circular.



--------------------------------------------------------------------------------



 



16

          (e) The Indenture Supplement shall have been duly executed and
delivered by the Issuer and the Indenture Trustee, and the Securities shall have
been duly executed and delivered by the Issuer and duly authenticated by the
Indenture Trustee.
          (f) The Representatives shall have received a letter from S&P stating
that the Securities have received a rating of “AAA” and a letter from Moody’s
stating that the Securities have received a rating of “Aaa.”
          (g) Subsequent to the execution and delivery of this Agreement, there
shall not have occurred any of the following: (i) any change, or any development
involving a prospective change, in or affecting particularly the business or
properties of PHH or VMS which, in the judgment of the Representatives,
materially impairs the investment quality of the Securities or makes it
impractical or inadvisable to proceed with completion of the sale of and payment
for the Securities; (ii) any suspension or limitation of trading in securities
generally on the New York Stock Exchange or any setting of minimum prices for
trading on such exchange; (iii) any moratorium on commercial banking activities
shall have been declared by federal or New York state authorities; (iv) an
outbreak or escalation of hostilities or a declaration by the United States of a
national emergency or war; (v) any material disruption in commercial banking,
securities settlement or clearance services in the United States; or (vi) any
other substantial national or international calamity or emergency the effect of
which, in the case of this clause (vi), is, in the judgment of the
Representatives, so material and adverse as to make it impracticable or
inadvisable to proceed with the completion of the sale of and payment for the
Securities on the terms and in the manner contemplated by this Agreement and in
the Time of Sale Information and the Final Offering Circular (exclusive of any
amendment or supplement thereto).
          (h) The Representatives shall have received an opinion of White & Case
LLP, special counsel to the Issuer, PHH, Holdings, the Origination Trust and the
other Persons named therein, dated the Closing Date and addressed to the Initial
Purchasers in the form of Exhibit A attached hereto. The opinion shall specify
that the PD Initial Purchasers in their capacities as Primary Dealers with
respect to the TALF loans secured by the Securities shall be entitled to rely on
(i) the opinion set forth therein that the Securities are Eligible Collateral
and (ii) the negative assurances set forth therein with respect to the Time of
Sale Information and the Final Offering Circular.
          (i) The Representatives shall have received an opinion of White & Case
LLP, special counsel to the Issuer, dated the Closing Date and addressed to the
Initial Purchasers in the form of Exhibit B attached hereto.
          (j) The Representatives shall have received an opinion of Joseph W.
Weikel, Senior Vice President and General Counsel of VMS, dated the Closing Date
and addressed to the Initial Purchasers in the form of Exhibit C attached
hereto.
          (k) The Representatives shall have received an opinion of the General
Counsel of PHH, dated the Closing Date and addressed to the Initial Purchasers
in the form of Exhibit D attached hereto.



--------------------------------------------------------------------------------



 



17

          (l) The Representatives shall have received an opinion of Sonnenschein
Nath & Rosenthal LLP, counsel for the Indenture Trustee, dated the Closing Date
and addressed to the Initial Purchasers and in form and substance satisfactory
to the Representatives and to counsel for the Initial Purchasers.
          (m) The Representatives shall have received an opinion of Richards,
Layton & Finger, counsel for the Wilmington Trust Company, as Origination
Trustee, and special Delaware counsel for the Issuer, VMS, Holdings, the
Origination Trust and Raven Funding LLC (“SPV”), dated the Closing Date and
addressed to the Initial Purchasers, in the form of Exhibit E attached hereto.
          (n) The Representatives shall have received an opinion of DLA Piper
LLP, Maryland local counsel to the Issuer and VMS, dated the Closing Date and
addressed to the Initial Purchasers, in form and substance satisfactory to the
Representatives and to counsel for the Initial Purchasers and to the effect that
none of the Origination Trust, Holdings nor the Issuer will be treated as an
association taxable as a corporation for Maryland state income or franchise tax
purposes.
          (o) The Representatives shall have received an opinion of Drinker
Biddle & Reath LLP, special counsel to PHH Funding, LLC (the “Intermediary”),
dated the Closing Date and addressed to the Initial Purchasers, in form and
substance satisfactory to the Representatives and to counsel for the Initial
Purchasers.
          (p) The Representatives shall have received an opinion of Simpson
Thacher & Bartlett LLP, dated the Closing Date and addressed to the Initial
Purchasers, with respect to the validity of the Securities and such other
matters as the Representatives may reasonably request.
          (q) The Representatives shall have received an opinion of the Managing
Counsel of Wells Fargo Bank, National Association, dated the Closing Date and
addressed to the Initial Purchasers, in form and substance satisfactory to the
Representatives and to counsel for the Initial Purchasers.
          (r) The Representatives shall have received a certificate or
certificates signed by two managers or officers of the Issuer, dated the Closing
Date, stating that to the best of their respective knowledge (i) the
representations and warranties of the Issuer in this Agreement and any
Transaction Documents to which the Issuer is a party are true and correct on and
as of the Closing Date or, in the case of the representations and warranties in
the Transaction Documents, on and as of the dates specified in such agreements;
(ii) that the Issuer has complied with all agreements and satisfied all
conditions on its part to be performed or satisfied hereunder or under the
Transaction Documents at or prior to the Closing Date; (iii) subsequent to the
date as of which information is given in the Time of Sale Information, there has
not been any material adverse change in the general affairs, business,
properties, key personnel, capitalization, condition (financial or otherwise) or
results of operation of the Issuer except as set forth or contemplated in the
Time of Sale Information; and (iv) nothing has come to such managers’ or
officers’ attention that would lead such managers or officers to believe that
the Preliminary Offering Circular as of its date did not, the Time of Sale
Information as of the Time of Sale did not, the Final Offering Circular as of
its date did not, and the Time of Sale Information and the



--------------------------------------------------------------------------------



 



18

Final Offering Circular as of the Closing Date do not, include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.
          (s) The Representatives shall have received a certificate signed by
any two of the managers, President, any Vice President and the Treasurer of VMS,
dated the Closing Date, in which such officers shall state that, to the best of
their respective knowledge (i) the representations and warranties of VMS in this
Agreement and any Transaction Documents to which VMS is a party are true and
correct on and as of the Closing Date or, in the case of the representations and
warranties in the Transaction Documents, on and as of the dates specified in
such agreements; (ii) VMS has complied with all agreements and satisfied all
conditions on its part to be performed or satisfied hereunder or under the
Transaction Documents at or prior to the Closing Date; (iii) subsequent to the
date as of which information is given in the Time of Sale Information, there has
not been any material adverse change in the general affairs, business,
properties, key personnel, capitalization, condition (financial or otherwise) or
results of operation of VMS except as set forth or contemplated in the Time of
Sale Information; and (iv) nothing has come to such managers’ or officers’
attention that would lead such managers or officers to believe that the Time of
Sale Information as of the Time of Sale did not, the Final Offering Circular as
of its date did not, and the Time of Sale Information and the Final Offering
Circular as of the Closing Date do not, include any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.
          (t) The Representatives shall have received a certificate signed by
two managers or officers of Holdings, dated the Closing Date, in which such
managers shall state that, to the best of their respective knowledge (i) the
representations and warranties of Holdings in the Transaction Documents to which
Holdings is a party are true and correct on and as of the dates specified in
such Transaction Documents; (ii) Holdings has complied with all agreements and
satisfied all conditions on its part to be performed or satisfied hereunder or
under the Transaction Documents at or prior to the Closing Date; and
(iii) subsequent to the date as of which information is given in the Time of
Sale Information, there has not been any material adverse change in the general
affairs, business, properties, key personnel, capitalization, condition
(financial or otherwise) or results of operation of Holdings except as set forth
or contemplated in the Time of Sale Information.
          (u) The Representatives shall have received a certificate signed by
two officers of VMS, in its capacity as Servicer of the Origination Trust, dated
the Closing Date, in which the Servicer shall state that, to the best of its
knowledge (i) the representations and warranties regarding the Origination Trust
in the Transaction Documents are true and correct on and as of the dates
specified in such Transaction Documents; (ii) the Origination Trust has complied
with all agreements and satisfied all conditions on its part to be performed or
satisfied hereunder or under the Transaction Documents at or prior to the
Closing Date; and (iii) subsequent to the date as of which information is given
in the Time of Sale Information, there has not been any material adverse change
in the general affairs, business, properties, key personnel, capitalization,
condition (financial or otherwise) or results of operation of the Origination
Trust except as set forth or contemplated in the Time of Sale Information.



--------------------------------------------------------------------------------



 



19

          (v) The Representatives shall have received a certificate signed by
two officers of PHH, dated the Closing Date, in which such officers shall state
that, to the best of their knowledge (i) the representations and warranties of
PHH in this Agreement are true and correct on and as of the dates specified
herein; (ii) PHH has complied with all agreements and satisfied all conditions
on its part to be performed or satisfied hereunder at or prior to the Closing
Date; (iii) subsequent to the date as of which information is given in the Time
of Sale Information, there has not been any material adverse change in the
general affairs, business, properties, key personnel, capitalization, condition
(financial or otherwise) or results of operation of PHH; and (iv) nothing has
come to such officers’ attention that would lead such officers to believe that
the Preliminary Offering Circular as of its date did not, the Time of Sale
Information as of the Time of Sale did not, the Final Offering Circular as of
its date did not, and the Time of Sale Information and the Final Offering
Circular as of the Closing Date do not, include any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.
          (w) The Issuer shall have one or more interest rate caps that satisfy
the requirements of Section 5A.11 of the Indenture Supplement.
          (x) The Representatives shall have received a copy of the duly
executed supplement to the Base Indenture amending the definition of “Eligible
Floating Rate Index”, and such supplement shall be in full force and effect.
          (y) The Representatives shall have received a copy of the duly
executed Back-up Servicing Agreement as described under “The Back-up Servicing
Agreement” in the Time of Sale Information and the Final Offering Circular.
          (z) The Issuer, PHH and VMS shall have taken all action required by
the FRBNY for the Securities to be Eligible Collateral and the Securities shall
be Eligible Collateral.
          (aa) The Issuer, PHH and VMS shall have satisfied all applicable
requirements under TALF, including, without limitation, the execution and
delivery of the following documents:
     (i) on or prior to 12:00 Noon, New York City time, on the date that is four
Business Days prior to the Closing Date (or such later time as may be specified
by FRBNY) (the “TALF Delivery Date”), a nationally recognized independent
accounting firm that is registered with the Public Company Accounting Oversight
Board shall have furnished to the FRBNY an attestation, substantially in the
form required under TALF, electronically and by mail, postmarked on or prior to
such date, to the FRBNY, with a notification to the Representatives that such
attestation has been sent to the FRBNY;
     (ii) on or prior to 5:00 P.M., New York City time, on the TALF Delivery
Date, the Issuer and PHH, as sponsor, shall have executed the TALF
Certification, and delivered the TALF Certification to the FRBNY, with a copy to
the Representatives, and included the executed TALF Certification in the Final
Offering Circular;



--------------------------------------------------------------------------------



 



20

     (iii) on or prior to 12:00 Noon, New York City time, on the TALF Delivery
Date, PHH, as sponsor, shall have executed the Indemnity Undertaking relating to
the Securities, substantially in the form required under TALF, and delivered
such Indemnity Undertaking electronically and by mail, postmarked on or prior to
such date to the FRBNY, with a copy to the Representatives;
     (iv) on or prior to 10:00 A.M., New York City time, on the Closing Date,
the Issuer shall have delivered the rating agency letters described in paragraph
(f) above to the FRBNY; and
     (v) on or prior to the Closing Date, the Issuer and PHH, as sponsor, shall
have executed and delivered the Term Asset-Backed Securities Loan Facility
Undertaking relating to the Securities (the “TALF Undertaking”), substantially
in the form attached hereto as Exhibit F hereto, and delivered a copy to the
Representatives.
          All opinions, letters, evidence and certificates mentioned above or
elsewhere in this Agreement shall be deemed to be in compliance with the
provisions hereof only if they are in form and substance reasonably satisfactory
to counsel for the Initial Purchasers.
          7. Termination. The obligations of the Initial Purchasers hereunder
may be terminated by the Representatives, in their absolute discretion, by
notice given to and received by the Issuer prior to delivery of and payment for
the Securities if, prior to that time, any of the events described in
Sections 6(g), 6(r)(iii), 6(s)(iii), 6(t)(iii), 6(u)(iii) or 6(v)(iii) shall
have occurred and be continuing.
          8. Reimbursement of Initial Purchasers’ Expenses. If (a) this
Agreement shall have been terminated pursuant to Section 7, (b) the Issuer shall
fail to tender the Securities for delivery to the Initial Purchasers for any
reason permitted under this Agreement or (c) the Initial Purchasers shall
decline to purchase the Securities for any reason permitted under this
Agreement, VMS shall reimburse the Initial Purchasers for such out-of-pocket
expenses (including reasonable fees and disbursements of counsel) as shall have
been reasonably incurred by the Initial Purchasers in connection with this
Agreement and the proposed purchase and resale of the Securities.
          9. Indemnification. (a) Each of the Issuer, PHH and VMS shall, jointly
and severally, indemnify and hold harmless each Initial Purchaser (including, in
the case of a PD Initial Purchaser, in its capacity as a Primary Dealer), its
affiliates, their respective officers, directors, shareholders, partners,
trustees, employees, representatives and agents, and each person, if any, who
controls any Initial Purchaser (including, in the case of a PD Initial
Purchaser, in its capacity as a Primary Dealer) within the meaning of the
Securities Act or the Exchange Act (collectively referred to for purposes of
this Section 9(a) and Section 10 as an Initial Purchaser), from and against any
loss, claim, damage or liability, joint or several, or any action in respect
thereof (including, without limitation, any loss, claim, damage, liability or
action relating to purchases and sales of the Securities), to which that Initial
Purchaser may become subject, whether commenced or threatened, under the
Securities Act, the Exchange Act, any other federal or state statutory law or
regulation, at common law or otherwise, insofar as such loss, claim, damage,
liability or action arises out of, or is based upon:



--------------------------------------------------------------------------------



 



21

     (i)(A) any untrue statement or alleged untrue statement of a material fact
contained or incorporated by reference in the Preliminary Offering Circular, any
other Time of Sale Information or the Final Offering Circular or in any
amendment or supplement thereto or in any written communication described in
Section 5(b)(iv) hereof or Section 5(b)(v) hereof or (B) the omission or alleged
omission to state in the Preliminary Offering Circular, any other Time of Sale
Information or the Final Offering Circular or in any amendment or supplement
thereto or in any written communication described in Section 5(b)(iv) hereof or
Section 5(b)(v) hereof a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that the Issuer, PHH and VMS shall not be liable in any such case to the extent
that any such loss, claim, damage, liability or action arises out of, or is
based upon, an untrue statement or alleged untrue statement in or omission or
alleged omission from any of such documents in reliance upon and in conformity
with any Initial Purchasers’ Information,
     (ii) the breach of any representation, warranty or covenant made by the
Issuer or PHH in the TALF Certification or in any other document provided by the
Issuer, VMS or PHH to the FRBNY in connection with the Securities; or
     (iii) the breach of any obligation set forth in Section 4(s), (t) or
(u) hereof,
and shall reimburse each Initial Purchaser promptly upon demand for any legal or
other expenses reasonably incurred by that Initial Purchaser in connection with
investigating or defending or preparing to defend against or appearing as a
third party witness in connection with any such loss, claim, damage, liability
or action as such expenses are incurred.
          (b) Each Initial Purchaser, severally and not jointly, shall indemnify
and hold harmless the Issuer, PHH, VMS and their respective affiliates,
officers, directors, employees, representatives and agents, and each person, if
any, who controls the Issuer, PHH or VMS within the meaning of the Securities
Act or the Exchange Act, from and against any loss, claim, damage or liability,
joint or several, or any action in respect thereof, to which the Issuer, PHH or
VMS may become subject, whether commenced or threatened, under the Securities
Act, the Exchange Act, any other federal or state statutory law or regulation,
at common law or otherwise, insofar as such loss, claim, damage, liability or
action arises out of, or is based upon, (i) any untrue statement or alleged
untrue statement of a material fact contained in the Preliminary Offering
Circular, any other Time of Sale Information or the Final Offering Circular or
in any amendment or supplement thereto or (ii) the omission or alleged omission
to state in the Preliminary Offering Circular, any other Time of Sale
Information or the Final Offering Circular or in any amendment or supplement
thereto a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, but in each case only to the extent that the untrue
statement or alleged untrue statement or omission or alleged omission was made
in reliance upon and in conformity with any Initial Purchasers’ Information
furnished by such Initial Purchaser, and shall reimburse the Issuer, PHH and
VMS, as the case may be, promptly upon demand for any legal or other expenses
reasonably incurred by the Issuer, PHH or VMS in connection with investigating
or defending or preparing to defend against or appearing as a third party
witness in connection with any such loss, claim, damage, liability or action as
such expenses are incurred.



--------------------------------------------------------------------------------



 



22

          (c) Promptly after receipt by an indemnified party under this
Section 9 of notice of any claim or the commencement of any action, the
indemnified party shall, if a claim in respect thereof is to be made against the
indemnifying party pursuant to Section 9(a) or 9(b), notify the indemnifying
party in writing of the claim or the commencement of that action; provided,
however, that the failure to notify the indemnifying party shall not relieve it
from any liability which it may have under this Section 9 except to the extent
that it has been materially prejudiced (through the forfeiture of substantive
rights or defenses) by such failure; and, provided, further, that the failure to
notify the indemnifying party shall not relieve it from any liability which it
may have to an indemnified party otherwise than under this Section 9. If any
such claim or action shall be brought against an indemnified party, and it shall
notify the indemnifying party thereof, the indemnifying party shall be entitled
to participate therein and, to the extent that it wishes, jointly with any other
similarly notified indemnifying party, to assume the defense thereof with
counsel reasonably satisfactory to the indemnified party. After notice from the
indemnifying party to the indemnified party of its election to assume the
defense of such claim or action, the indemnifying party shall not be liable to
the indemnified party under this Section 9 for any legal or other expenses
subsequently incurred by the indemnified party in connection with the defense
thereof other than reasonable costs of investigation; provided, however, that an
indemnified party shall have the right to employ its own counsel in any such
action, but the fees, expenses and other charges of such counsel for the
indemnified party will be at the expense of such indemnified party unless
(1) the employment of counsel by the indemnified party has been authorized in
writing by the indemnifying party, (2) the indemnified party has reasonably
concluded (based upon advice of counsel to the indemnified party) that there may
be legal defenses available to it or other indemnified parties that are
different from or in addition to those available to the indemnifying party,
(3) a conflict or potential conflict exists (based upon advice of counsel to the
indemnified party) between the indemnified party and the indemnifying party (in
which case the indemnifying party will not have the right to direct the defense
of such action on behalf of the indemnified party) or (4) the indemnifying party
has not in fact employed counsel reasonably satisfactory to the indemnified
party to assume the defense of such action within a reasonable time after
receiving notice of the commencement of the action, in each of which cases the
reasonable fees, disbursements and other charges of counsel will be at the
expense of the indemnifying party or parties. It is understood that the
indemnifying party or parties shall not, in connection with any proceeding or
related proceedings in the same jurisdiction, be liable for the reasonable fees,
disbursements and other charges of more than one separate firm of attorneys (in
addition to any local counsel) at any one time for all such indemnified party or
parties. Each indemnified party, as a condition of the indemnity agreements
contained in Sections 9(a) and 9(b), shall use all reasonable efforts to
cooperate with the indemnifying party in the defense of any such action or
claim. No indemnifying party shall be liable for any settlement of any such
action or claim effected without its written consent (which consent shall not be
unreasonably withheld), but if settled with its written consent or if there be a
final judgment for the plaintiff in any such action or claim, the indemnifying
party agrees to indemnify and hold harmless any indemnified party from and
against any loss or liability by reason of such settlement or judgment. No
indemnifying party shall, without the prior written consent of the indemnified
party (which consent shall not be unreasonably withheld), effect any settlement
of any pending or threatened proceeding in respect of which any indemnified
party is or could have been a party and indemnity could have been sought
hereunder by such indemnified party unless such settlement (i) includes an
unconditional release of such indemnified party from



--------------------------------------------------------------------------------



 



23

all liability on claims that are the subject matter of such proceeding and
(ii) does not include a statement as to or an admission of fault, culpability or
a failure to act by or on behalf of any indemnified party.
          The obligations of the Issuer, PHH, VMS and the Initial Purchasers in
this Section 9 and in Section 10 are in addition to any other liability that the
Issuer, PHH, VMS or the Initial Purchasers, as the case may be, may otherwise
have, including in respect of any breaches of representations, warranties and
agreements made herein by any such party.
          10. Contribution. If the indemnification provided for in Section 9 is
unavailable or insufficient to hold harmless an indemnified party under Section
9(a) or 9(b), then each indemnifying party shall, in lieu of indemnifying such
indemnified party, contribute to the amount paid or payable by such indemnified
party as a result of such loss, claim, damage or liability, or action in respect
thereof, (i) in such proportion as shall be appropriate to reflect the relative
benefits received by the Issuer, PHH and VMS on the one hand and the Initial
Purchasers on the other from the offering of the Securities or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Issuer, PHH
and VMS on the one hand and the Initial Purchasers on the other with respect to
the statements or omissions that resulted in such loss, claim, damage or
liability, or action in respect thereof, as well as any other relevant equitable
considerations. The relative benefits received by the Issuer, PHH and VMS on the
one hand and the Initial Purchasers on the other with respect to such offering
shall be deemed to be in the same proportion as the total net proceeds from the
offering of the Securities purchased under this Agreement (before deducting
expenses) received by or on behalf of the Issuer on the one hand, and the total
discounts and commissions received by the Initial Purchasers with respect to the
Securities purchased under this Agreement, on the other, bear to the total gross
proceeds from the sale of the Securities under this Agreement. The relative
fault shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to the Issuer, PHH or VMS or
information supplied by the Issuer, PHH or VMS on the one hand or to any Initial
Purchasers’ Information on the other, the intent of the parties and their
relative knowledge, access to information and opportunity to correct or prevent
such untrue statement or omission. The Issuer, VMS, PHH and the Initial
Purchasers agree that it would not be just and equitable if contributions
pursuant to this Section 10 were to be determined by pro rata allocation (even
if the Initial Purchasers were treated as one entity for such purpose) or by any
other method of allocation that does not take into account the equitable
considerations referred to herein. The amount paid or payable by an indemnified
party as a result of the loss, claim, damage or liability, or action in respect
thereof, referred to above in this Section 10 shall be deemed to include, for
purposes of this Section 10, any legal or other expenses reasonably incurred by
such indemnified party in connection with investigating or defending or
preparing to defend any such action or claim. Notwithstanding the provisions of
this Section 10, no Initial Purchaser shall be required to contribute any amount
in excess of the amount by which the total discounts and commissions received by
such Initial Purchaser with respect to the Securities purchased by it under this
Agreement exceeds the amount of any damages which such Initial Purchaser has
otherwise paid or become liable to pay by reason of any untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from



--------------------------------------------------------------------------------



 



24

any person who was not guilty of such fraudulent misrepresentation. The Initial
Purchasers’ obligations to contribute as provided in this Section 10 are several
in proportion to their respective purchase obligations and not joint.
          11. Persons Entitled to Benefit of Agreement. This Agreement shall
inure to the benefit of and be binding upon the Initial Purchasers, the Issuer,
VMS, PHH and their respective successors. This Agreement and the terms and
provisions hereof are for the sole benefit of only those persons, except as
provided in Sections 9 and 10 with respect to affiliates, officers, directors,
employees, representatives, agents and controlling persons of the Issuer, PHH,
VMS and the Initial Purchasers and in Section 4(e) with respect to holders and
prospective purchasers of the Securities. Nothing in this Agreement is intended
or shall be construed to give any person, other than the persons referred to in
this Section 11, any legal or equitable right, remedy or claim under or in
respect of this Agreement or any provision contained herein.
          12. Expenses. The Issuer agrees with the Initial Purchasers to pay
(a) all costs, expenses, fees and taxes incident to and in connection with the
authorization, issuance, sale, preparation and delivery of the Securities;
(b) the costs incident to the preparation, printing and distribution of the
Preliminary Offering Circular, the Final Offering Circular and any amendments or
supplements thereto; (c) the costs of reproducing and distributing each of the
Transaction Documents; (d) the costs incident to the preparation, printing and
delivery of the certificates evidencing the Securities, including stamp duties
and transfer taxes, if any, payable upon issuance of the Securities; (e) the
reasonable fees and expenses of counsel to the Issuer, PHH, PHH Sub 1, PHH Sub
2, Holdings, the Origination Trust, VMS and independent accountants; (f) the
reasonable fees and expenses of counsel to the Initial Purchasers; (g) the fees
and expenses of qualifying the Securities under the securities laws of the
several jurisdictions and of preparing, printing and distributing Blue Sky
Memoranda (including related fees and expenses of counsel for the Initial
Purchasers); (h) any fees charged by rating agencies for rating the Securities;
(i) the fees and expenses of the Indenture Trustee and any paying agent
(including reasonable related fees and expenses of any counsel to such parties);
(j) all expenses and application fees incurred in connection with the approval
of the Securities for book-entry transfer by DTC; (k) the fees and expenses
incurred by the Issuer, VMS and PHH in connection with any “roadshow”
presentations to investors; and (l) all other costs and expenses incident to the
performance of the obligations of the Issuer, PHH and VMS under this Agreement
which are not otherwise specifically provided for in this Section 12; provided,
however, that except as provided in this Section 12 and Section 8, the Initial
Purchasers shall pay their own costs and expenses.
          13. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Issuer, VMS, PHH and the
Initial Purchasers contained in this Agreement or made by or on behalf of the
Issuer, Holdings, VMS, PHH or the Initial Purchasers pursuant to this Agreement
or any certificate delivered pursuant hereto shall survive the delivery of and
payment for the Securities and shall remain in full force and effect, regardless
of any termination or cancellation of this Agreement or any investigation made
by or on behalf of any of them or any of their respective affiliates, officers,
directors, employees, representatives, agents or controlling persons.
          14. Notices, etc. All statements, requests, notices and agreements
hereunder shall be in writing, and:



--------------------------------------------------------------------------------



 



25

     (a) if to the Representatives or the Initial Purchasers, shall be delivered
or sent by mail or facsimile to J.P. Morgan Securities Inc., 270 Park Avenue,
New York, New York 10017, Attention: Asset-Backed Securities (facsimile no.:
(212) 834-6562);
     (b) if to the Issuer, shall be delivered or sent by mail or facsimile to
940 Ridgebrook Road, Sparks, Maryland 21152, Attention: Joseph Weikel (facsimile
no.: (410) 771-2530); or
     (c) if to VMS or PHH, shall be delivered or sent by mail or facsimile to
3000 Leadenhall Road, Mount Laurel, New Jersey 07040, Attention: Mark Johnson,
(facsimile no.: (856) 917-4278);
provided that any notice to an Initial Purchaser pursuant to Section 9(c) shall
also be delivered or sent by mail to such Initial Purchaser at its address set
forth on the signature page hereof. Any such statements, requests, notices or
agreements shall take effect at the time of receipt thereof. The Issuer, VMS and
PHH shall be entitled to act and rely upon any request, consent, notice or
agreement given or made on behalf of the Initial Purchasers by the
Representatives.
          15. Definition of Terms. For purposes of this Agreement, (a) the term
“business day” means any day on which the New York Stock Exchange, Inc. is open
for trading, (b) except where otherwise expressly provided, the term “affiliate”
has the meaning set forth in Rule 405 under the Securities Act and (c) the term
“written communication” has the meaning set forth in Rule 405 under the
Securities Act.
          16. Initial Purchasers’ Information. The parties hereto acknowledge
and agree that, for all purposes of this Agreement, the Initial Purchasers’
Information consists solely of the following information in the Preliminary
Offering Circular and the Final Offering Circular: the last sentence on the
cover page, the second sentence of the 10th paragraph (regarding the intention
to make a market for the Securities) under “Plan of distribution” and the 11th
paragraph (regarding over-allotment and stabilizing transactions) under “Plan of
distribution”.
          17. No Fiduciary Duty. Each of the Issuer, PHH and VMS acknowledge and
agree that, in connection with the offering of the Securities contemplated
hereunder or any other services the Initial Purchasers may be deemed to be
providing hereunder, notwithstanding any preexisting relationship, advisory or
otherwise, between the parties or any oral representations or assurances
previously or subsequently made by the Initial Purchasers: (i) no fiduciary or
agency relationship between the Issuer, PHH, VMS and any other person, on the
one hand, and the Initial Purchasers, on the other hand, exists; (ii) the
Initial Purchasers are not acting as advisor, expert or otherwise, to the
Issuer, PHH or VMS, and such relationship between the Issuer, PHH and VMS, on
the one hand, and the Initial Purchasers, on the other hand, is entirely and
solely commercial, based on arms-length negotiations; (iii) any duties and
obligations that the Initial Purchasers may have to the Issuer, PHH or VMS shall
be limited to those duties and obligations specifically stated herein; and
(iv) the Initial Purchasers and their respective affiliates may have interests
that differ from those of the Issuer, PHH and VMS. The Issuer, PHH and VMS
hereby waive any claims that the Issuer, PHH or VMS may have against the Initial
Purchasers with respect to any breach of fiduciary duty in connection with the
offering of the Securities.



--------------------------------------------------------------------------------



 



26

          18. No Petition. Each Initial Purchaser hereby agrees that, prior to
the date that is one year and one day after payment in full of all obligations
under the Indenture, it will not institute against, or join with any other
Person in instituting against, the Issuer any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings, or other similar proceeding,
under any federal or state bankruptcy or similar law.
          19. Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.
          20. Counterparts. This Agreement may be executed in one or more
counterparts (which may include counterparts delivered by facsimile) and, if
executed in more than one counterpart, the executed counterparts shall each be
deemed to be an original, but all such counterparts shall together constitute
one and the same instrument.
          21. Amendments. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.
          22. Headings. The headings herein are inserted for convenience of
reference only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.
          23. Limitation on Representations and Covenants of the Issuer, PHH and
VMS
          The representations, covenants and agreements made by the Issuer, PHH
and VMS in this Agreement to any Primary Dealer shall only extend to a Primary
Dealer in connection with the performance by such Primary Dealer of its
obligations under TALF, and do not extend to and may not be relied upon by any
direct or indirect purchaser or owner of the Securities, or any other Person
claiming by or through any such purchaser or owner or any third party
beneficiary, for any purpose or in any circumstance, whether on the theory that
a Primary Dealer has acted or acts as their agent or otherwise. For the
avoidance of doubt, the limitations contained in this Section 23 shall apply
only to Primary Dealers in their capacity as such and shall not be construed to
limit the representations, covenants and agreements made herein by the Issuer,
PHH or VMS to any Initial Purchaser in its capacity as an Initial Purchaser.



--------------------------------------------------------------------------------



 



 

          If the foregoing is in accordance with your understanding of our
agreement, kindly sign and return to us a counterpart hereof, whereupon this
instrument will become a binding agreement among the Issuer, VMS, PHH and the
several Initial Purchasers in accordance with its terms.

            Very truly yours,

CHESAPEAKE FUNDING LLC
      By:   /s/ Mark E. Johnson         Name:   Mark E. Johnson        Title:  
Senior Vice President & Treasurer        PHH VEHICLE MANAGEMENT SERVICES, LLC
      By:   /s/ Mark E. Johnson         Name:   Mark E. Johnson        Title:  
Senior Vice President & Treasurer        PHH CORPORATION
      By:   /s/ Terence W. Edwards         Name:   Terence W. Edwards       
Title:   President & CEO     

[Purchase Agreement]



--------------------------------------------------------------------------------



 



 

          Accepted:

J.P. MORGAN SECURITIES INC.
      By:   /s/ Marquis Gilmore         Name:   Marquis Gilmore        Title:  
Managing Director       

For itself and as Representative of the
several Initial Purchasers
Address:
J.P. Morgan Securities Inc.
270 Park Avenue
New York, New York 10017
Attn: Marquis Gilmore, Managing Director

          BANC OF AMERICA SECURITIES LLC
      By:   /s/ Bill Heskett         Name:   Bill Heskett        Title:  
Managing Director       

For itself and as Representative of the
several Initial Purchasers
Address:
Bank of America Tower
One Bryant Park
New York, NY 10036
Attn: William C. Heskett, Managing Director
[Purchase Agreement]



--------------------------------------------------------------------------------



 



 

          CITIGROUP GLOBAL MARKETS INC.
      By:   /s/ Steven Vierengel         Name:   Steven Vierengel       
Title:   Managing Director       

For itself and as Representative of the
several Initial Purchasers
Address:
Citigroup Global Markets Inc.
388 Greenwich Street, 19th Floor
New York, New York 10013
[Purchase Agreement]



--------------------------------------------------------------------------------



 



 

SCHEDULE 1

              Principal Amount of   Initial Purchasers   Securities  
J.P. Morgan Securities Inc.
  $ 300,000,000.01  
Banc of America Securities LLC
  $ 300,000,000.00  
Citigroup Global Markets Inc.
  $ 300,000,000.00  
Wachovia Capital Markets, LLC
  $ 33,333,333.33  
Scotia Capital (USA) Inc.
  $ 33,333,333.33  
RBS Securities Inc.
  $ 33,333,333.33  
 
     
TOTAL
  $ 1,000,000,000.00  



--------------------------------------------------------------------------------



 



 

ANNEX A
Additional Time of Sale Information

1.   Term sheet containing the terms of the securities, substantially in the
form of Annex B.   2.   Roadshow presentation dated May 2009.



--------------------------------------------------------------------------------



 



 

ANNEX B
Pricing Term Sheet

                                      Jt Leads/Books: JPM, BAS, Citi
Co Managers: RBS,Scotia, Wachovia   100% Pot   144A            
CL
  SIZE   WAL   M/S   PWIN   Exp Final   LGL   Pxg     $  
A
  1bln   1.92yrs   Aaa/AAA   13-34mths   04/15/12   12/15/20   1ml+200    
100.00  

HAIRCUT: 10%
TALF Eligible: Yes
144A: Yes
Expected Pricing: Pxd
Expected Settlement: 6/09/09



--------------------------------------------------------------------------------



 



 

EXHIBIT A
FORM OF OPINIONS OF WHITE & CASE LLP
          The Representatives shall have received the favorable opinion, dated
as of the Closing Date, of White & Case LLP, special counsel to the Issuer, SPV,
PHH Sub 2, Holdings, VMS, PHH VMS Subsidiary Corporation (“VMS Sub”), PHH
Financial Services, Inc. (“PHH Financial Services”), PHH and the Origination
Trust, in form and substance, and subject to such qualifications and assumptions
as are, satisfactory to the Representatives and to counsel for the Initial
Purchasers, addressed to the Initial Purchasers and to the effect that:
     (a) The Securities, the Indenture and the other Transaction Documents
conform in all material respects to the descriptions thereof contained in the
Preliminary Offering Circular and the Final Offering Circular.
     (b) The Securities are in the form contemplated by the Base Indenture and
the Indenture Supplement, and when duly executed by the Issuer and authenticated
by the Indenture Trustee in the manner provided in the Base Indenture and the
Indenture Supplement and issued and delivered against payment of the purchase
price therefor, will constitute valid and binding obligations of the Issuer,
enforceable against the Issuer in accordance with their terms and will be
entitled to the benefits of the Base Indenture and the Indenture Supplement.
     (c) Each of the Transaction Documents to which the Issuer, VMS, VMS Sub,
Holdings, PHH Financial Services, PHH Sub 2, SPV, PHH or the Origination Trust
(each, a “Party”) is a party, and which by its terms provides it is to be
governed by New York law, constitutes the valid and binding obligation of such
Party, enforceable against such Party in accordance with its terms, except (i)
as the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditors’
rights generally and by general equitable principles (regardless of whether the
issue of enforceability is considered in a proceeding in equity or at law) and
(ii) such counsel need not express an opinion as to the enforceability of any
rights to indemnification which are violative of the public policy underlying
any law, rule or regulation. For purposes of this opinion, the Transaction
Documents shall include not only the “Transaction Documents” as defined in
Schedule I to the Base Indenture but also the Indenture Supplement and the
Limited Liability Company Agreement of Holdings dated as of March 7, 2006 by and
among VMS and the other parties named therein.
     (d) The statements in the Preliminary Offering Circular and the Final
Offering Circular under the headings “Risk factors—Holdings’ indirect ownership
of the leases, the vehicles and the receivables could result in reduced payments
to investors in the Series 2009-1 Notes”, —Insolvency or bankruptcy of VMS could
result in delayed or reduced payments to investors in the Series 2009-1 Notes”
and “—Insolvency or bankruptcy of PHH Corporation could result in delayed or
reduced payments to investors in the Series 2009-1 Notes”, “Material Legal
Aspects of the Origination Trust”, “Material Legal Aspects of the Leases and the
Vehicles”, “Certain employee benefit plan considerations”, “Summary of terms of
the Series 2009-1 Notes—Material federal and certain state income tax
consequences” and “Material federal and certain state income tax
consequences—U.S. federal income tax consequences”, to



--------------------------------------------------------------------------------



 



2

the extent that they constitute summaries of matters of law, documents or
proceedings or legal conclusions relating to U.S. federal law, have been
prepared or reviewed by such counsel and are correct in all material respects.
     (e) None of the Parties is an “investment company” as such term is defined
in the Investment Company Act of 1940, as amended.
     (f) The execution, delivery and performance by VMS, PHH and the Issuer of
the Purchase Agreement, the issuance of the Securities to the Initial Purchasers
and the offering of the Securities, and the execution, delivery and performance
by each of the Parties of each of the Transaction Documents to which it is a
party and the consummation by each of the Parties of the applicable transactions
provided for therein do not and will not (a) require any authorization, consent,
approval, license or other action by or in respect of, or notice to or filing
with, any federal or New York state governmental, legislative, judicial,
administrative or regulatory body, agency or official, except for the filing of
the applicable financing statements; or (b) contravene, violate or constitute a
default under any provision of any federal or New York state law, rule or
regulation or any order, writ, judgment or decree, of which such counsel is
aware after due inquiry, of any New York State or federal court or governmental
authority binding upon any such Party.
     (g) Assuming that the initial offer and sale of the Securities to the
Initial Purchasers and any offer and resale of the Securities by the Initial
Purchasers are made in the manner and under the circumstances contemplated in
the Purchase Agreement and in the Preliminary Offering Circular and the Final
Offering Circular, and assuming compliance by each of the Initial Purchasers
with its obligations under the Purchase Agreement, it is not necessary in
connection with the offer, sale and delivery of the Securities to the Initial
Purchasers and to each subsequent purchaser in the manner contemplated by the
Purchase Agreement and by the Preliminary Offering Circular and the Final
Offering Circular to qualify the Indenture under the Trust Indenture Act.
     (h) It is not necessary to qualify the LLC Agreement or the Origination
Trust Documents under the Trust Indenture Act.
     (i) The provisions of the Loan Agreement are effective to create a valid
and enforceable security interest in the Lease SUBI and the Fleet Receivable
SUBI and the other Loan Collateral (as defined in the Loan Agreement) in favor
of the Issuer.
     (j) The provisions of the Asset Purchase Agreement are effective to create
a valid and enforceable ownership or security interest, as the case may be, in
the Sold Assets (as defined therein).
     (k) The provisions of the Receivables Purchase Agreement and the
Receivables Assignments are effective to create a valid and enforceable
ownership or security interest, as the case may be, in the Transferred Fleet
Receivables (as defined therein) described therein. The provisions of the Old
Contribution Agreement are effective to create a valid and enforceable ownership
or security interest, as the case may be, in the Assigned Assets (as defined in
the Old Contribution Agreement) contributed to the Origination Trust pursuant
thereto. The provisions



--------------------------------------------------------------------------------



 



3

of the Contribution Agreement are effective to create a valid and enforceable
ownership or security interest, as the case may be, in the Assigned Assets (as
defined in the Contribution Agreement) contributed to the Origination Trust
pursuant thereto.
     (l) The provisions of the Indenture and the Series 2009-1 Indenture
Supplement are effective to create a valid and enforceable security interest in
the Collateral and the Series 2009-1 Collateral and the Proceeds thereof in
favor of the Indenture Trustee.
     (m) The provisions of the Security Agreement are effective to create a
valid and enforceable security interest in the Collateral (as defined in the
Security Agreement) and the Proceeds (as defined in the Security Agreement)
thereof in favor of the Issuer.
     (n) The provisions of the Assignment and Assumption Agreement are effective
to convey to Holdings all of SPV’s right, title and interest in the Assigned
Documents (as defined in the Assignment and Assumption Agreement).
     (o) Section 9-301 of the New York UCC provides that the local law of the
jurisdiction in which a debtor is located governs perfection of a security
interest in the collateral described in each of the financing statements naming
VMS, SPV, PHH Financial Services, VMS Sub, Holdings or the Issuer as debtor (the
“Financing Statements”) and that the local law of the jurisdiction in which a
debtor is located governs the effect of perfection or nonperfection and the
priority of a non-possessory security interest in such collateral except to the
extent that such collateral consists of negotiable documents, goods,
instruments, money or tangible chattel paper. Section 9-301 of the New York UCC
also provides that the local law of the jurisdiction in which the collateral is
located governs the effect of the perfection or nonperfection and the priority
of a nonpossessory security interest in negotiable documents, goods,
instruments, money and tangible chattel paper.
     (p) VMS, SPV, PHH Financial Services, VMS Sub, Holdings and the Issuer are
located in the State of Delaware under Section 9-307(e) of the New York UCC.
     (q) The Lease SUBI Certificate is either an “instrument”, a “certificated
security”, “tangible chattel paper” or a “general intangible”, as such terms are
defined in the New York UCC. The Fleet Receivable SUBI Certificate is either an
“instrument,” a “certificated security,” a “general intangible” or an “account,”
as such terms are defined in the New York UCC.
     (r) Each Lease is either “tangible chattel paper” or a “general
intangible,” as such terms are defined in the New York UCC.
     (s) With respect to the security interest in the SUBI Certificates granted
to the Issuer by Holdings pursuant to the Loan Agreement:
     (I) Assuming that each of the SUBI Certificates is an “instrument” (as
defined in the New York UCC), and has been delivered to, and is continually in
the possession of the Issuer in the State of New York, the Issuer has a
perfected security interest in the SUBI Certificates, as determined in
accordance with Article 9 of the New York UCC.



--------------------------------------------------------------------------------



 



4

     (II) Assuming that (i) each of the SUBI Certificates is a “certificated
security” (as defined in the New York UCC), and has been delivered to, and is
continually in the possession of the Issuer in the State of New York and
(ii) the SUBI Certificates are registered in the name of the Issuer, the Issuer
has a perfected security interest in the SUBI Certificates, as determined in
accordance with Article 9 of the New York UCC.
     (t) With respect to the delivery of the Collateral to the Indenture Trustee
in accordance with the Indenture and the Series 2009-1 Indenture Supplement:
          (a) Assuming that the Collateral is comprised of an “instrument” (as
defined in the New York UCC), and has been delivered to, and is continually in
the possession of, the Indenture Trustee in the State of New York, the Indenture
Trustee has a perfected security interest in such Collateral, as determined in
accordance with Article 9 of the New York UCC.
          (b) Assuming that (i) the Collateral is comprised of a “certificated
security” (as defined in the New York UCC), and has been delivered to, and is
continually in the possession of the Indenture Trustee in the State of New York
and (ii) such Collateral is registered in the name of the Indenture Trustee or
is endorsed to the Indenture Trustee or in blank by an effective endorsement,
the Indenture Trustee has a perfected security interest in such Collateral, as
determined in accordance with Article 9 of the New York UCC.
          (c) (i)(A) The security interest in any portion of the Collateral
consisting of a Security Entitlement carried in a Series Account which is a
“securities account” as defined in Section 8-501(a) of the New York UCC (each a
“Securities Account”) maintained by the Indenture Trustee for the benefit of the
Series 2009-1 Investor Noteholders pursuant to and in accordance with the
Indenture and the Series 2009-1 Indenture Supplement, will attach upon
acquisition by the Issuer and the Indenture Trustee of rights in such Security
Entitlement. Upon full compliance with the procedures set forth in the Indenture
in respect of a Permitted Investment, the Indenture Trustee will acquire a
Security Entitlement carried in the Securities Account in respect of such
Permitted Investment and will become the Entitlement Holder (as defined in the
New York UCC) of such Security Entitlement. Such security interest will be
perfected upon execution and delivery of the Series 2009-1 Indenture Supplement
by the parties thereto and acquisition by the Indenture Trustee of such Security
Entitlement as described above and will remain perfected so long as the Base
Indenture and the Series 2009-1 Indenture Supplement remain in effect and the
conditions set forth in this clause (A) are satisfied and the Indenture Trustee
remains the Entitlement Holder of such Security Entitlement as described above;
          (B) such security interest in that portion of the Collateral
consisting of a Securities Account, if any, will be perfected if and will remain
perfected so long as the security interest of the Indenture Trustee for the
benefit of the Series 2009-1 Investor Noteholders, in all Security Entitlements
carried in such Securities



--------------------------------------------------------------------------------



 



5

Account is perfected by the means indicated in clause (A) above.
     (ii) With respect to the security interest in any Collateral perfected as
described in subparagraph (i) above, if such Collateral consists of a Securities
Account or a Security Entitlement credited to a Securities Account and so long
as such security interest therein is perfected in the manner specified in
clauses (A) and (B) of subparagraph (i) above, as applicable, and if such
security interest was created for value and without notice (within the meaning
of Section 8-105 of the New York UCC) to the Indenture Trustee or the
Series 2009-1 Investor Noteholders of any adverse claim (as defined in
Section 8-102(a)(1) of the New York UCC) (an “Adverse Claim”) to such Securities
Account or Security Entitlement in such Securities Account, such perfected
security interest has priority over all other security interests theretofore or
thereafter created under the New York UCC in such Securities Account or Security
Entitlement (provided that (x) if the Indenture Trustee and another secured
party both have control over such Securities Account and Security Entitlements,
their interests will rank equally, except that any security interest granted to
the Securities Intermediary in such Securities Account or Security Entitlement
would have priority over the security interest therein of the Indenture Trustee
unless otherwise agreed by the Securities Intermediary, and (y) such priority
will be subject to Section 8-511 of the New York UCC, to the Bankruptcy Code and
to liens or claims of the U.S. or otherwise given priority by operation of law,
including New York or federal law).
     (d) (i)(A) The security interest in any portion of the Collateral
consisting of a Security Entitlement carried in the Collection Account
maintained by the Indenture Trustee for the benefit of the Investor Noteholders
pursuant to and in accordance with the Base Indenture and the Collection Account
Control Agreement, will attach upon acquisition by the Issuer and the Indenture
Trustee of rights in such Security Entitlement. Upon full compliance with the
procedures set forth in the Base Indenture and the Collection Account Control
Agreement in respect of a Permitted Investment, the Indenture Trustee will
acquire a Security Entitlement carried in the Collection Account in respect of
such Permitted Investment and will become the Entitlement Holder (as defined in
the New York UCC) of such Security Entitlement. Such security interest will be
perfected upon acquisition by the Indenture Trustee of such Security Entitlement
as described above and will remain perfected so long as the Base Indenture and
the Collection Account Control Agreement remain in effect and the conditions set
forth in this clause (A) are satisfied and the Indenture Trustee remains the
Entitlement Holder of such Security Entitlement as described above; and
     (B) such security interest in that portion of the Collateral consisting of
the Collection Account will be perfected if and will remain perfected so long as
the security interest of the Indenture Trustee for the benefit of the Investor
Noteholders, in all Security Entitlements carried in the Collection Account is
perfected by the means indicated in clause (A) above.
     (ii) With respect to the security interest in any Collateral perfected as



--------------------------------------------------------------------------------



 



6

described in subparagraph (i) above, so long as such security interest therein
is perfected in the manner specified in clauses (A) and (B) of subparagraph (i)
above, as applicable, and if such security interest was created for value and
without notice (within the meaning of Section 8-105 of the New York UCC) to the
Indenture Trustee or the Investor Noteholders of any Adverse Claim to the
Collection Account or Security Entitlement in the Collection Account, such
perfected security interest has priority over all other security interests
theretofore or thereafter created under the New York UCC in the Collection
Account or Security Entitlement (provided that such priority will be subject to
Section 8-511 of the New York UCC, to the Bankruptcy Code and to liens or claims
of the U.S. or otherwise given priority by operation of law, including New York
or federal law).
     (e) (i)(A) The security interest in any portion of the Collateral
consisting of a Security Entitlement carried in the Gain on Sale Account
maintained by the Indenture Trustee for the benefit of the Investor Noteholders
pursuant to and in accordance with the Base Indenture and the Gain on Sale
Account Control Agreement, will attach upon acquisition by the Issuer and the
Indenture Trustee of rights in such Security Entitlement. Upon full compliance
with the procedures set forth in the Base Indenture and the Gain on Sale Account
Control Agreement in respect of a Permitted Investment, the Indenture Trustee
will acquire a Security Entitlement carried in the Gain on Sale Account in
respect of such Permitted Investment and will become the Entitlement Holder (as
defined in the New York UCC) of such Security Entitlement. Such security
interest will be perfected upon acquisition by the Indenture Trustee of such
Security Entitlement as described above and will remain perfected so long as the
Base Indenture and the Gain on Sale Account Control Agreement remain in effect
and the conditions set forth in this clause (A) are satisfied and the Indenture
Trustee remains the Entitlement Holder of such Security Entitlement as described
above; and
     (B) such security interest in that portion of the Collateral consisting of
the Gain on Sale Account will be perfected if, and will remain perfected so long
as, the security interest of the Indenture Trustee for the benefit of the
Investor Noteholders, in all Security Entitlements carried in the Gain on Sale
Account is perfected by the means indicated in clause (A) above.
     (ii) With respect to the security interest in any Collateral perfected as
described in subparagraph (i) above, so long as such security interest therein
is perfected in the manner specified in clauses (A) and (B) of subparagraph
(i) above, as applicable, and if such security interest was created for value
and without notice (within the meaning of Section 8-105 of the New York UCC) to
the Indenture Trustee or the Investor Noteholders of any Adverse Claim to the
Gain on Sale Account or Security Entitlement in the Gain on Sale Account, such
perfected security interest has priority over all other security interests
theretofore or thereafter created under the New York UCC in the Gain on Sale
Account or Security Entitlement (provided that such priority will be subject to
Section 8-511



--------------------------------------------------------------------------------



 



7

of the New York UCC, to the Bankruptcy Code and to liens or claims of the U.S.
or otherwise given priority by operation of law, including New York or federal
law).
     (u) In the event of the filing of a bankruptcy petition with respect to VMS
under the Bankruptcy Code, the transfer of Transferred Fleet Receivables (as
defined in the Receivables Purchase Agreement) from VMS to SPV would not be
recharacterized by a court as a pledge to secure borrowings but rather properly
would be held as a valid sale or contribution, as applicable, of all of VMS’
right, title and interest in the Transferred Fleet Receivables and, therefore, a
court properly would hold that (i) the Transferred Fleet Receivables and the
proceeds thereof are not part of VMS’ bankruptcy estate under Section 541 of the
Bankruptcy Code and (ii) the automatic stay under section 362 of the Bankruptcy
Code would not apply to the Transferred Fleet Receivables or the proceeds
thereof.
     (v) In the event of the filing of a bankruptcy petition with respect to VMS
under the Bankruptcy Code, the transfer of Leases, Vehicles, Existing Interests
and other Sold Assets (as defined in the Asset Purchase Agreement) from VMS to
SPV (the “VMS Transferred Assets”) would not be recharacterized by a court as a
pledge to secure borrowings but rather properly would be held as a valid sale or
contribution, as applicable, of all of VMS’ right, title and interest in the VMS
Transferred Assets and, therefore, a court properly would hold that (i) the VMS
Transferred Assets and the proceeds thereof are not part of VMS’ bankruptcy
estate under Section 541 of the Bankruptcy Code and (ii) the automatic stay
under section 362 of the Bankruptcy Code would not apply to the VMS Transferred
Assets or the proceeds thereof.
     (w) In a case under the Bankruptcy Code in which PHH or any of its
Affiliates (other than the Issuer, Holdings or SPV) was the debtor, subject to
certain facts, assumptions and qualifications specified therein, it would not be
a proper exercise by a court of its equitable discretion to disregard the
separate existence of the Origination Trust so as to order substantive
consolidation under the Bankruptcy Code of the assets and liabilities of the
Origination Trust with the bankruptcy estate of PHH or any of its Affiliates
(other than the Issuer, Holdings or SPV).
     (x) In a case under the Bankruptcy Code in which PHH or any of its
Affiliates (other than the Origination Trust or the Issuer) was the debtor,
subject to certain facts, assumptions and qualifications specified therein, it
would not be a proper exercise by a court of its equitable discretion to
disregard the separate existence of SPV or the separate existence of Holdings so
as to order substantive consolidation under the Bankruptcy Code of the assets
and liabilities of SPV or Holdings with the bankruptcy estate of PHH or any of
its Affiliates (other than the Issuer or the Origination Trust).
     (y) In a case under the Bankruptcy Code in which PHH or any of its
Affiliates (other than the Origination Trust, Holdings or SPV) was the debtor,
subject to certain facts, assumptions and qualifications specified therein, it
would not be a proper exercise by a court of its equitable discretion to
disregard the separate existence of the Issuer so as to order substantive
consolidation under the Bankruptcy Code of the assets and liabilities of the
Issuer with the bankruptcy estate of PHH or any of its Affiliates (other than
the Origination Trust, Holdings or SPV).



--------------------------------------------------------------------------------



 



8

     (z) State law will govern the determination of what persons or entities
have the authority to file a bankruptcy petition on behalf of a Delaware limited
liability company.
     (aa) The Securities are Eligible Collateral.
     (bb) The Securities will be treated as debt for United States federal
income tax purposes.
     (cc) None of the Issuer, Holdings or the Origination Trust will be
classified as an association or a publicly traded partnership taxable as a
corporation for United States federal income tax purposes.
     (dd) Assuming that the initial offer and sale of the Securities to the
Initial Purchasers and any offer and resale of the Securities by the Initial
Purchasers are made in the manner and under the circumstances contemplated in
the Purchase Agreement and in the Preliminary Offering Circular and the Final
Offering Circular, assuming compliance by each of the Initial Purchasers with
its obligations under the Purchase Agreement and assuming the accuracy of the
representations and warranties of the Initial Purchasers in the Purchase
Agreement, it is not necessary in connection with the offer, sale, issuance and
delivery of the Securities to register the Securities under the Securities Act.
     (ee) Although such counsel assumes no responsibility for the accuracy,
completeness or fairness of the Preliminary Offering Circular or the Final
Offering Circular (except as provided in paragraphs (a) and (d) above), nothing
has come to the attention of such counsel to cause such counsel to believe that
(i) the Preliminary Offering Circular (except for financial statements and other
financial or statistical data set forth or incorporated by reference in the
Preliminary Offering Circular, as to which such counsel need make no statement),
at the Time of Sale, contained any untrue statement of a material fact or
omitted to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading or (ii) the Final Offering Circular (except for financial statements
and other financial or statistical data set forth or incorporated by reference
in the Final Offering Circular, as to which such counsel need make no
statement), as of its date or as of Closing Date, contained or contains an
untrue statement of a material fact or omitted or omits to state a material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.



--------------------------------------------------------------------------------



 



 

EXHIBIT B
FORM OF OPINIONS OF WHITE & CASE LLP
          The Representatives shall have received the favorable opinion, dated
as of the Closing Date, of White & Case LLP, special counsel to the Issuer,
Holdings, VMS, PHH and SPV, in form and substance, and subject to such
qualifications and assumptions as are, satisfactory to the Representatives and
to counsel for the Initial Purchasers, addressed to the Initial Purchasers and
to the effect that:
     (a) Each of the Master Exchange Agreement and the Master Trust Agreement
has been duly executed and delivered by the Intermediary and constitutes the
legal, valid and binding obligation of the Intermediary, enforceable against the
Intermediary in accordance with its terms, subject to bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditors’
rights generally and by general equitable principles (whether applied by a court
of law or equity).
     (b) The execution and delivery by the Intermediary of each of the Master
Exchange Agreement and the Master Trust Agreement and the performance by the
Intermediary of its agreements or obligations under each of the Master Exchange
Agreement and the Master Trust Agreement will not violate any New York statute
or any rule or regulation that has been issued pursuant to any New York statute
by any court or governmental agency or body having jurisdiction over the
Intermediary or any of its property.
     (c) The execution and delivery by the Intermediary of each of the Master
Exchange Agreement and the Master Trust Agreement and the performance by the
Intermediary of its agreements or obligations under each of the Master Exchange
Agreement and the Master Trust Agreement will not require any authorization,
approval, consent, order, license or other action by, or any notice to or filing
with, any governmental authority or agency under the law of the State of New
York.
     (d) In a case under the Bankruptcy Code in which Wachovia Exchange
Services, LLC was the debtor, subject to certain facts, assumptions and
qualifications specified therein, it would not be a proper exercise by a court
of its equitable discretion to disregard the separate existence of the
Intermediary so as to order substantive consolidation under the Bankruptcy Code
of the assets and liabilities of the Intermediary with the bankruptcy estate of
Wachovia Exchange Services, LLC.



--------------------------------------------------------------------------------



 



 

EXHIBIT C
FORM OF OPINIONS OF COUNSEL TO VMS
     The Representatives shall have received the favorable opinion, dated as of
the Closing Date, of Joseph W. Weikel, Senior Vice President and General Counsel
of VMS, in form and substance satisfactory to the Representatives and counsel
for the Initial Purchasers, and addressed to the Initial Purchasers and to the
effect that:
     1. To my best knowledge, there are no pending actions or suits or judicial,
arbitral, rule-making, administrative or other proceedings to which any Party is
a party or of which any property or assets of any Party is the subject which
singularly or in the aggregate, if determined adversely to a Party, could
reasonably be expected to have a Material Adverse Effect or a material adverse
effect on any Party’s condition (financial or other), business or results of
operations or such Party’s ability to perform its obligations under the
Indenture Supplement or the Transaction Documents to which it is a party and to
my best knowledge, no such proceedings are threatened or contemplated by
governmental authorities or threatened by others.
     2. To my best knowledge, no Party is (A) in violation of its respective
limited liability company agreement or certificate of incorporation and by-laws,
(B) in default in any material respect, and no event has occurred which, with
notice or lapse of time or both, would constitute such a default, in the due
performance or observance of any term, covenant or condition contained in any
material indenture, mortgage, deed of trust, loan agreement or other material
agreement or instrument to which it is a party or by which it is bound or to
which any of its property or assets are subject or (C) in violation in any
material respect of any law, ordinance, governmental rule, regulation or court
decree to which it or its property or assets may be subject.
     3. None of the execution and delivery by each of the Parties of the
Purchase Agreement, the Indenture Supplement and each Transaction Document to
which it is a party, as the case may be, the consummation by the Parties of the
transactions contemplated thereby or compliance by the Parties with any of the
provisions thereof, including the issuance of the Securities to the Initial
Purchasers and the offering of the Securities, (i) conflicts with or results in
any breach of any provision of the respective organizational documents of the
Parties, (ii) results in a default (or gives rise to any right of termination,
cancellation or acceleration) or results in the creation or imposition of any
mortgage, lien, security interest, charge or encumbrance upon any of the
property or assets of the Parties, under any of the terms, conditions or
provisions of any note, bond, mortgage, indenture, license, agreement, lease or
other instrument or obligation known to me after due inquiry to which any of the
Parties is a party or by which its respective assets may be bound or (iii)
contravenes any provision of any Federal law or the law of the State of
Maryland, statute, rule or regulation or any order, writ, injunction or decree
of which such counsel is aware or any Federal or Maryland State court or
governmental entity to which the Parties are subject.



--------------------------------------------------------------------------------



 



2

     4. VMS has the power and authority to execute and deliver each Transaction
Document to which it is a party and to perform its obligations thereunder, and
all corporate action required to be taken for the due and proper authorization,
execution and delivery of each Transaction Document to which it is a party and
the transactions contemplated thereby have been duly and validly taken.
     5. Each Transaction Document to which VMS is a party has been duly executed
and delivered by VMS.
     6. Each Fleet Receivable (as defined in the Base Indenture) is either a
“general intangible” or an “account” as such terms are defined in the Uniform
Commercial Code as in effect in the State of Maryland.



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF OPINIONS OF GENERAL COUNSEL TO PHH
          The Representatives shall have received the favorable opinion, dated
as of the Closing Date, of the General Counsel to PHH, in form and substance
satisfactory to the Representatives and counsel for the Initial Purchasers, and
addressed to the Initial Purchasers and to the effect that:
     1. PHH Corporation (“PHH”), a Maryland corporation, has been duly organized
and is validly existing as a corporation in good standing under the laws of the
State of Maryland.
     2. To such counsel’s best knowledge, there are no pending actions or suits
or judicial, arbitral, rule-making administrative or other proceedings to which
PHH is a party or of which any property or assets of PHH is the subject which
singularly or in the aggregate, if determined adversely to PHH, could reasonably
be expected to have a PHH Material Adverse Effect and to such counsel’s best
knowledge, no such proceedings are threatened or contemplated by governmental
authorities or threatened by others.
     3. To such counsel’s best knowledge, PHH is not (A) in violation of its
certificate of incorporation or by-laws, (B) in default in any material respect,
and no event has occurred which, with notice or lapse of time or both, would
constitute such a default, in the due performance or observance of any term,
covenant or condition contained in any material indenture, mortgage, deed of
trust, loan agreement or other material agreement or instrument known to such
counsel after due inquiry to which it is a party or by which it is bound or to
which any of its property or assets are subject or (C) in violation in any
material respect of any law, ordinance, governmental rule, regulation or court
decree known to such counsel after due inquiry to which it or its property or
assets may be subject.
     4. The execution and delivery by PHH of the Purchase Agreement and the PHH
Guarantee and the consummation by PHH of the transactions contemplated thereby
does not (i) conflict with or result in any breach of any provision of the
certificate of incorporation or by-laws of PHH or (ii) result in a default (or
gives rise to any right of termination, cancellation or acceleration) or result
in the creation or imposition of any mortgage, lien, security interest, charge
or encumbrance upon any of the property or assets of PHH, under any of the
terms, conditions or provisions of any note, bond, mortgage, indenture, license,
agreement, lease or other instrument or obligation known to such counsel after
due inquiry to which PHH is a party or by which its respective assets may be
bound.
     5. PHH has the power and authority to execute and deliver the Purchase
Agreement and the PHH Guarantee and to perform its obligations thereunder, and
all corporate action required to be taken for the due and proper authorization,
execution and delivery of the Purchase Agreement and the PHH Guarantee and the
transactions



--------------------------------------------------------------------------------



 



2 

contemplated thereby have been duly and validly taken.
     6. The Purchase Agreement and the PHH Guarantee have been duly executed and
delivered by PHH.



--------------------------------------------------------------------------------



 



 

EXHIBIT E
FORM OF OPINIONS OF RICHARDS, LAYTON & FINGER
     The Representatives shall have received the favorable opinion, dated as of
the Closing Time, of Richards, Layton & Finger, P.A., counsel to Wilmington
Trust Company, as the SUBI Trustee, and special Delaware counsel to the Issuer,
VMS, SPV, Holdings and the Origination Trust, in form and substance satisfactory
to the Representatives and to counsel for the Initial Purchasers and addressed
to the Initial Purchasers, to the effect that:
     1. The Origination Trust has been duly formed and is validly existing in
good standing as a statutory trust under the Delaware Statutory Trust Act, 12
Del. C. § 3801, et seq. (the “Act”), and has the power and authority under the
Trust Agreement and the Act to execute, deliver and perform its obligations
under the Transaction Documents, to issue the SUBI Certificates and to own,
lease and operate its properties and to conduct its business as described in the
Trust Agreement.
     2. The Origination Trust Agreement constitutes a legal, valid and binding
agreement of the parties thereto, and is enforceable against such parties, in
accordance with its terms.
     3. The Transaction Documents have been duly authorized, executed and
delivered by the Origination Trust.
     4. Each of the SUBI Certificates have been duly authorized, executed and
delivered by the Trust and are validly issued and entitled to the benefits of
the Origination Trust Agreement.
     5. Assuming that (i) separate and distinct records are maintained for each
SUBI created pursuant to the Origination Trust Agreement, (ii) the assets
associated with each SUBI are held in such separate and distinct records
(directly or indirectly, including through a nominee or otherwise) and accounted
for in such separate and distinct records separately from the other assets of
the Origination Trust, or any other SUBI, (iii) the notice of the limitation on
liabilities of a series provided in Section 3804(a) of the Act is continuously
set forth in the Certificate of Trust and (iv) the Origination Trust Agreement
continuously provides for those matters described in (i), (ii) and (iii) of this
paragraph 5, each SUBI shall be entitled to the benefits of the limitation on
interseries liability set forth in Section 3804(a) of the Delaware Statutory
Trust Act.
     6. The execution, delivery and performance by the Origination Trust of the
Transaction Documents, the issuance and sale by the Origination Trust of the
SUBI Certificates and the consummation by the Origination Trust of the
transactions contemplated thereby do not violate (i) any of the provisions of
the Origination Trust Agreement, (ii) any applicable Delaware law, rule or
regulation, or (iii) to our knowledge, without independent investigation, any
contract, indenture, mortgage, loan agreement, note, lease or other instrument
to which the Origination Trust is a party, by



--------------------------------------------------------------------------------



 



2

which it may be bound or to which its assets are subject.
     7. Neither the execution, delivery and performance by the Origination Trust
of the Transaction Documents, the issuance and sale by the Origination Trust of
the SUBI Certificates nor the consummation by the Origination Trust of the
transactions contemplated thereby requires the consent or approval of, the
withholding of objection on the part of, the giving of notice to, the filing,
registration or qualification with, or the taking of any other action in respect
of, any governmental authority or agency of the State of Delaware, other than
the filing of the Certificate of Trust and any required financing statements
with the Secretary of State, which Certificate of Trust has been filed.
     8. Assuming that the Origination Trust will not be classified as an
association or a publicly traded partnership taxable as a corporation for United
States federal income tax purposes, the Origination Trust will not be classified
as an association or a publicly traded partnership for income tax purposes under
the laws of the State of Delaware.
     9. VMS has been duly formed and is validly existing in good standing as a
limited liability company under the laws of the State of Delaware.
     10. SPV has been duly formed and is validly existing in good standing as a
limited liability company under the laws of the State of Delaware.
     11. The Issuer has been duly formed and is validly existing in good
standing as a limited liability company under the laws of the State of Delaware.
     12. Holdings has been duly formed and is validly existing in good standing
as a limited liability company under the laws of the State of Delaware.
     13. PHH Vehicle Management Services Group LLC (the “VMS Member”) shall not
be obligated personally for any of the debts, obligations or liabilities of VMS,
whether arising in contract, in tort or otherwise, solely by reason of being a
member of VMS, except as the VMS Member may be obligated to make contributions
to VMS and to repay any funds wrongfully distributed to it. The VMS Member may
be liable for its own tortious or wrongful conduct and its obligations set forth
in the limited liability company agreement of VMS (the “VMS Agreement”).
     14. Under the Delaware Limited Liability Company Act (6 Del. C. § 18-101,
et seq.) (the “LLC Act”) and the VMS Limited Liability Company Agreement (“VMS
Agreement”), VMS has all necessary limited liability company power and authority
to conduct its business as described in the Preliminary Offering Circular and
the Final Offering Circular and to execute and deliver, and to perform its
obligations under, the Purchase Agreement and each of the Transaction Documents
to which it is a party.
     15. Under the LLC Act and the SPV Limited Liability Company Agreement (“SPV
Agreement”), SPV has all necessary limited liability company power and authority
to conduct its business as described in the Preliminary Offering Circular and
the Final Offering Circular and to execute and deliver, and to perform its
obligations under,



--------------------------------------------------------------------------------



 



3

the Transaction Documents to which it is a party.
     16. Under the LLC Act and the Holdings Limited Liability Company Agreement
(the “Holdings Agreement”), Holdings has all necessary limited liability company
power and authority to conduct its business as described in the Preliminary
Offering Circular and the Final Offering Circular and to execute and deliver,
and to perform its obligations under, the Transaction Documents to which it is a
party.
     17. Under the LLC Act and the LLC Agreement, the Issuer has all necessary
limited liability company power and authority to conduct its business as
described in the Preliminary Offering Circular and the Final Offering Circular
and to execute and deliver, and to perform its obligations under, the Purchase
Agreement, the Indenture Supplement and the Transaction Documents to which it is
a party.
     18. Under the LLC Act and the VMS Agreement, the execution and delivery by
VMS of the Purchase Agreement and the Transaction Documents to which it is a
party, and the performance by VMS of its obligations thereunder, have been duly
authorized by all necessary limited liability company action on the part of VMS.
     19. Under the LLC Act and the SPV Agreement, the execution and delivery by
the SPV of the Transaction Documents to which it is a party, and the performance
by the SPV of its obligations thereunder, have been duly authorized by all
necessary limited liability company action on the part of the SPV.
     20. Under the LLC Act and the Holdings Agreement, the execution and
delivery by Holdings of the Transaction Documents to which it is a party, and
the performance by Holdings of its obligations thereunder, have been duly
authorized by all necessary limited liability company action on the part of
Holdings.
     21. Under the LLC Act and the LLC Agreement, the execution and delivery by
the Issuer of the Purchase Agreement, the Indenture Supplement and the
Transaction Documents to which it is a party, and the performance by the Issuer
of its obligations thereunder, have been duly authorized by all necessary
limited liability company action on the part of the Issuer.
     22. The execution and delivery by VMS of the Purchase Agreement and the
Transaction Documents to which it is a party, and the performance by VMS of its
obligations thereunder, do not violate (i) any Delaware law, rule or regulation,
or (ii) the VMS Agreement.
     23. The execution and delivery by the SPV of the Transaction Documents to
which it is a party, and the performance by the SPV of its obligations
thereunder, do not violate (i) any Delaware law, rule or regulation, or (ii) the
SPV Agreement.
     24. The execution and delivery by Holdings of the Transaction Documents to
which it is a party, and the performance by Holdings of its obligations
thereunder, do not violate (i) any Delaware law, rule or regulation, or (ii) the
Holdings Agreement.



--------------------------------------------------------------------------------



 



4

     25. The execution and delivery by the Issuer of the Purchase Agreement, the
Indenture Supplement and the Transaction Documents to which it is a party, and
the performance by the Issuer of its obligations thereunder, do not violate
(i) any Delaware law, rule or regulation, or (ii) the LLC Agreement.
     26. No authorization, consent, approval, order, filing or qualification of
or with any Delaware court or any Delaware governmental or administrative body
is required solely in connection with the execution and delivery by VMS of the
Purchase Agreement and the Transaction Documents to which it is a party, and the
performance by VMS of its obligations thereunder (other than the filing of
financing statements).
     27. No authorization, consent, approval, order, filing or qualification of
or with any Delaware court or any Delaware governmental or administrative body
is required solely in connection with the execution and delivery by the SPV of
the Transaction Documents to which it is a party, and the performance by the SPV
of its obligations thereunder (other than the filing of financing statements).
     28. No authorization, consent, approval, order, filing or qualification of
or with any Delaware court or any Delaware governmental or administrative body
is required solely in connection with the execution and delivery by Holdings of
the Transaction Documents to which it is a party, and the performance by
Holdings of its obligations thereunder (other than the filing of financing
statements).
     29. No authorization, consent, approval, order, filing or qualification of
or with any Delaware court or any Delaware governmental or administrative body
is required solely in connection with the execution and delivery by the Issuer
of the Purchase Agreement, the Indenture Supplement and the Transaction
Documents to which it is a party, and the performance by the Issuer of its
obligations thereunder, including the issuance of the Securities to the Initial
Purchasers and the offering of the Securities (other than the filing of
financing statements).
     30. The SPV Agreement constitutes a legal, valid and binding agreement of
VMS, as sole economic member (the “SPV Member”), and is enforceable against the
SPV Member, in accordance with its terms.
     31. The Holdings Agreement constitutes a legal, valid and binding agreement
of VMS, as sole common member (the “Holdings Member”), and is enforceable
against the Holdings Member, in accordance with its terms.
     32. The LLC Agreement constitutes a legal, valid and binding agreement of
PHH Sub 2, as the sole common member (the “Common Member”), and is enforceable
against the Common Member, in accordance with its terms.
     33. If properly presented to a Delaware court, a Delaware court applying
Delaware law would conclude that (i) in order for a Person to file a voluntary
bankruptcy petition on behalf of the SPV, the prior unanimous consent of the
Managers (as defined in the SPV Agreement), including each of the Independent
Managers (as defined in the SPV Agreement), as provided for in Section 4.4(b) of
the SPV Agreement, is required and (ii)



--------------------------------------------------------------------------------



 



5

such provision, contained in Section 4.4(b) of the SPV Agreement, that requires
the prior unanimous consent of the Managers (as defined in the SPV Agreement),
including each of the Independent Managers (as defined in the SPV Agreement), in
order for a Person to file a voluntary bankruptcy petition on behalf of the SPV,
constitutes a legal, valid and binding agreement of the SPV Member, and is
enforceable against the SPV Member, in accordance with its terms.
     34. If properly presented to a Delaware court, a Delaware court applying
Delaware law would conclude that (i) in order for a Person to file a voluntary
bankruptcy petition on behalf of the Issuer, the prior unanimous consent of the
Managers, including the Independent Manager, and the affirmative vote of Senior
Preferred Members holding Senior Preferred Membership Interests of at least
66-2/3% of the aggregate stated liquidation preference of all Senior Preferred
Membership Interests then outstanding, voting as a single class, in person or by
proxy at a special meeting called for the purpose, or by unanimous written
consent of the Senior Preferred Members without such meeting, and the
affirmative vote of Junior Preferred Members holding Junior Preferred Membership
Interests of at least 66-2/3% of the aggregate stated liquidation preference of
all Junior Preferred Membership Interests then outstanding, voting as a single
class, in person or by proxy at a special meeting called for the purpose, or by
unanimous written consent of the Junior Preferred Members without such meeting
as provided for in Section 3.4(b), Section 9.2(f) and Section 10.2(f) of the LLC
Agreement, is required and (ii) such provisions, contained in Section 3.4(b),
Section 9.2(f) and Section 10.2(f) of the LLC Agreement, that require the prior
unanimous consent of the Managers, including the Independent Manager, and the
affirmative vote of Senior Preferred Members holding Senior Preferred Membership
Interests of at least 66-2/3% of the aggregate stated liquidation preference of
all Senior Preferred Membership Interests then outstanding, voting as a single
class, in person or by proxy at a special meeting called for the purpose, or by
unanimous written consent of the Senior Preferred Members without such meeting
and the affirmative vote of Junior Preferred Members holding Junior Preferred
Membership Interests of at least 66-2/3% of the aggregate stated liquidation
preference of all Junior Preferred Membership Interests then outstanding, voting
as a single class, in person or by proxy at a special meeting called for the
purpose, or by unanimous written consent of the Junior Preferred Members without
such meeting, in order for a Person to file a voluntary bankruptcy petition on
behalf of the Issuer, constitute legal, valid and binding agreements of the
Common Member, and is enforceable against the Common Member, in accordance with
its terms.
     35. If properly presented to a Delaware court, a Delaware court applying
Delaware law would conclude that (i) in order for a Person to file a voluntary
bankruptcy petition on behalf of Holdings, the prior unanimous consent of the
Managers (as defined in the Holdings Agreement), including the Independent
Manager (as defined in the Holdings Agreement), and the affirmative vote of
Senior Preferred Members (as defined in the Holdings Agreement) holding Senior
Preferred Membership Interests (as defined in the Holdings Agreement) of at
least 66-2/3% of the aggregate stated liquidation preference of all Senior
Preferred Membership Interests then outstanding, voting as a single class, in
person or by proxy at a special meeting called for the purpose, or by unanimous
written consent of the Senior Preferred Members without such meeting, and



--------------------------------------------------------------------------------



 



6

the affirmative vote of Junior Preferred Members (as defined in the Holdings
Agreement) holding Junior Preferred Membership Interests (as defined in the
Holdings Agreement) of at least 66-2/3% of the aggregate stated liquidation
preference of all Junior Preferred Membership Interests then outstanding, voting
as a single class, in person or by proxy at a special meeting called for the
purpose, or by unanimous written consent of the Junior Preferred Members without
such meeting as provided for in Section 3.4(b), Section 9.2(f) and
Section 10.2(f) of the Holdings Agreement, is required and (ii) such provisions,
contained in Section 3.4(b), Section 9.2(f) and Section 10.2(f) of the Holdings
Agreement, that require the prior unanimous consent of the Managers, including
the Independent Manager, and the affirmative vote of Senior Preferred Members
holding Senior Preferred Membership Interests of at least 66-2/3% of the
aggregate stated liquidation preference of all Senior Preferred Membership
Interests then outstanding, voting as a single class, in person or by proxy at a
special meeting called for the purpose, or by unanimous written consent of the
Senior Preferred Members without such meeting and the affirmative vote of Junior
Preferred Members holding Junior Preferred Membership Interests of at least
66-2/3% of the aggregate stated liquidation preference of all Junior Preferred
Membership Interests then outstanding, voting as a single class, in person or by
proxy at a special meeting called for the purpose, or by unanimous written
consent of the Junior Preferred Members without such meeting, in order for a
Person to file a voluntary bankruptcy petition on behalf of Holdings, constitute
legal, valid and binding agreements of the Holdings Member, and is enforceable
against the Holdings Member, in accordance with its terms.
     36. Under the LLC Act and the SPV Agreement, the Bankruptcy (as defined in
the SPV Agreement) or dissolution of the SPV Member will not, by itself, cause
the SPV to be dissolved or its affairs to be wound up.
     37. Under the LLC Act and the Holdings Agreement, an Insolvency Event (as
defined in the Holdings Agreement) with respect to, or dissolution of, the
Holdings Member will not, by itself, cause Holdings to be dissolved or its
affairs to be wound up.
     38. Under the LLC Act and the LLC Agreement, the occurrence of an
Insolvency Event with respect to, or dissolution of, the Common Member will not,
by itself, cause the Issuer to be dissolved or its affairs to be wound up.
     39. While under the LLC Act, on application to a court of competent
jurisdiction, a judgment creditor of the SPV Member may be able to charge the
SPV Member’s share of any profits and losses of the SPV and the SPV Member’s
right to receive distributions of the SPV’s assets (the “SPV Member’s
Interest”), to the extent so charged, the judgment creditor has only the right
to receive any distribution or distributions to which the SPV Member would
otherwise have been entitled in respect of such SPV Member’s Interest. Under the
LLC Act, no creditor of the SPV Member shall have any right to obtain possession
of, or otherwise exercise legal or equitable remedies with respect to, the
property of the SPV. Thus, under the LLC Act, a judgment creditor of the SPV
Member may not satisfy its claims against the SPV Member by asserting a claim
against the assets of the SPV.



--------------------------------------------------------------------------------



 



7

     40. While under the LLC Act, on application to a court of competent
jurisdiction, a judgment creditor of the Holdings Member may be able to charge
the Holdings Member’s share of any profits and losses of Holdings and the
Holdings Member’s right to receive distributions of Holdings’ assets (the
“Holdings Member’s Interest”), to the extent so charged, the judgment creditor
has only the right to receive any distribution or distributions to which the
Holdings Member would otherwise have been entitled in respect of such Holdings
Member’s Interest. Under the LLC Act, no creditor of the Holdings Member shall
have any right to obtain possession of, or otherwise exercise legal or equitable
remedies with respect to, the property of Holdings. Thus, under the LLC Act, a
judgment creditor of the Holdings Member may not satisfy its claims against the
Holdings Member by asserting a claim against the assets of Holdings.
     41. While under the LLC Act, on application to a court of competent
jurisdiction, a judgment creditor of the Common Member may be able to charge the
Common Member’s share of any profits and losses of the Issuer and the Common
Member’s right to receive distributions of the Issuer’s assets (the “Common
Member’s Interest”), to the extent so charged, the judgment creditor has only
the right to receive any distribution or distributions to which the Common
Member would otherwise have been entitled in respect of such Common Member’s
Interest. Under the LLC Act, no creditor of the Common Member shall have any
right to obtain possession of, or otherwise exercise legal or equitable remedies
with respect to, the property of the Issuer. Thus, under the LLC Act, a judgment
creditor of the Common Member may not satisfy its claims against the Common
Member by asserting a claim against the assets of the Issuer.
     42. Under the LLC Act (i) the SPV is a separate legal entity, and (ii) the
existence of the SPV as a separate legal entity shall continue until the
cancellation of the SPV Certificate of Formation.
     43. Under the LLC Act (i) the Issuer is a separate legal entity, and
(ii) the existence of the Issuer as a separate legal entity shall continue until
the cancellation of the Issuer Certificate of Formation.
     44. Under the LLC Act (i) Holdings is a separate legal entity, and (ii) the
existence of Holdings as a separate legal entity shall continue until the
cancellation of the Holdings Certificate of Formation.
     45. Neither Holdings nor the Issuer will be treated as an association
taxable as a corporation for Delaware state income tax purposes.
     46. Each of the financing statements naming VMS, the Origination Trust,
Holdings, the Issuer or SPV and filed in the State of Delaware (the “Financing
Statements”) in connection with the Transaction Documents was at the time it was
filed in an appropriate form for filing in the of State of Delaware and was duly
filed in the appropriate filing office in the State of Delaware and the fees and
document taxes, if any, payable in connection therewith have been paid in full.
     47. Insofar as Article 9 of the Uniform Commercial Code as in effect in the



--------------------------------------------------------------------------------



 



8

State of Delaware (the “UCC”) is applicable (without regard to principles of
conflict of laws), and assuming that the security interest created by the
Indenture in favor of the Trustee in the Collateral and the proceeds thereof has
been duly created and has attached, then, (A) the Trustee has a perfected
security interest in the Issuer’s rights in that portion of the Collateral that
may be perfected by the filing of a UCC financing statement with the Secretary
of State of the State of Delaware, and the proceeds thereof, and (B) such
security interest is prior to any other security interest granted by the Issuer
that is perfected solely by the filing of financing statements under the UCC in
the State of Delaware.
     48. Insofar as Article 9 of the UCC is applicable (without regard to
principles of conflict of laws), and assuming that the security interest created
by the Indenture in favor of the Indenture Trustee in the Series 2009-1
Collateral and the proceeds thereof has been duly created and has attached,
then, upon the filing of the Financing Statements relating to the Series 2009-1
Collateral with the Secretary of State of the State of Delaware, (A) the
Indenture Trustee will have a perfected security interest in the Issuer’s rights
in that portion of the Series 2009-1 Collateral that may be perfected by the
filing of a UCC financing statement with the Secretary of State of the State of
Delaware, and the proceeds thereof, and (B) such security interest will be prior
to any other security interest granted by the Issuer that is perfected solely by
the filing of financing statements under the UCC in the State of Delaware.
     49. Insofar as Article 9 of the UCC is applicable (without regard to
principles of conflict of laws), and assuming that the security interest created
by the Loan Agreement in favor of the Issuer in the Loan Collateral and the
proceeds thereof pursuant to the Loan Agreement has been duly created and has
attached, (A) the Issuer has a perfected security interest in Holdings’ rights
in that portion of the Loan Collateral that may be perfected by the filing of a
UCC financing statement with the Secretary of State of the State of Delaware,
and the proceeds thereof, and (B) such security interest is prior to any other
security interest granted by Holdings that is perfected solely by the filing of
financing statements under the UCC in the State of Delaware.
     50. Insofar as Article 9 of the UCC is applicable (without regard to
principles of conflict of laws), and assuming that the security interest created
by the Contribution Agreement in favor of the Origination Trust in the Assigned
Assets pursuant to the Contribution Agreement has been duly created and has
attached, (A) the Origination Trust has a perfected security interest in
Holdings’ rights in that portion of the Assigned Assets that may be perfected by
the filing of a UCC financing statement with the Secretary of State of the State
of Delaware, and the proceeds thereof, and (B) such security interest is prior
to any other security interest granted by Holdings that is perfected solely by
the filing of financing statements under the UCC in the State of Delaware.
     51. Insofar as Article 9 of the UCC is applicable (without regard to
principles of conflict of laws), and assuming that the security interest created
by the Old Contribution Agreement in favor of the Origination Trust in the
Assigned Assets pursuant to the Old Contribution Agreement has been duly created
and has attached, (A) the



--------------------------------------------------------------------------------



 



9

Origination Trust has a perfected security interest in SPV’s rights in that
portion of the Assigned Assets that may be perfected by the filing of a UCC
financing statement with the Secretary of State of the State of Delaware, and
the proceeds thereof, and (B) such security interest is prior to any other
security interest granted by SPV that is perfected solely by the filing of
financing statements under the UCC in the State of Delaware.
     52. Insofar as Article 9 of the UCC is applicable (without regard to
principles of conflict of laws), and assuming that the security interest created
by the Additional Equipment Assets Contribution Agreement in favor of the
Origination Trust in the Assigned Equipment Assets pursuant to the Additional
Equipment Assets Contribution Agreement has been duly created and has attached,
(A) the Origination Trust has a perfected security interest in SPV’s rights in
that portion of the Assigned Equipment Assets that may be perfected by the
filing of a UCC financing statement with the Secretary of State of the State of
Delaware, and the proceeds thereof, and (B) such security interest is prior to
any other security interest granted by SPV that is perfected solely by the
filing of financing statements under the UCC in the State of Delaware.
     53. Insofar as Article 9 of the UCC is applicable (without regard to
principles of conflict of laws), and assuming that the security interest created
by the Asset Purchase Agreement and the Additional Equipment Assets Sale
Agreement in favor of SPV has been duly created and has attached, (A) SPV has a
perfected security interest in VMS’s rights in that portion of the Sold Assets
and the Additional Equipment Assets that may be perfected by the filing of a UCC
financing statement with the Secretary of State of the State of Delaware, and
the proceeds thereof, and (B) such security interest is prior to any other
security interest granted by VMS that is perfected solely by the filing of
financing statements under the UCC in the State of Delaware.
     54. Insofar as Article 9 of the UCC is applicable (without regard to
principles of conflict of laws), and assuming that the security interest created
by the Receivables Purchase Agreement and the Receivables Assignments in favor
of Holdings has been duly created and has attached, (A) Holdings has a perfected
security interest in VMS’s rights in that portion of the Transferred Fleet
Receivables that may be perfected by the filing of a UCC financing statement
with the Secretary of State of the State of Delaware, and the proceeds thereof,
and (B) such security interest is prior to any other security interest granted
by VMS that is perfected solely by the filing of financing statements under the
UCC in the State of Delaware.
     55. Insofar as Article 9 of the UCC is applicable (without regard to
principles of conflict of laws), and assuming that the security interest created
by the Security Agreement in favor of the Issuer in the Collateral (as defined
in the Security Agreement) and the proceeds thereof has been duly created and
has attached, then, (A) the Issuer has a perfected security interest in the
Origination Trust’s rights in that portion of the Collateral that may be
perfected by the filing of a UCC financing statement with the Secretary of State
of the State of Delaware, and the proceeds thereof, and (B) such security
interest is prior to any other security interest granted by the Origination
Trust that is perfected solely by the filing of financing statements under the
UCC in the State of Delaware.



--------------------------------------------------------------------------------



 



10

     56. Wilmington Trust Company (“Wilmington Trust”) is duly incorporated and
is validly existing in good standing as a banking corporation with trust powers
under the laws of the State of Delaware.
     57. Wilmington Trust has the power and authority to execute, deliver and
perform its obligations under the Origination Trust Agreement.
     58. The Origination Trust Agreement has been duly authorized, executed and
delivered by Wilmington Trust.
     59. The execution, delivery and performance by Wilmington Trust of the
Origination Trust Agreement does not violate the charter or by-laws of
Wilmington Trust.
     60. No consent, approval or authorization of, or registration with or
notice to, any governmental authority or agency of the State of Delaware or the
United States of America governing the trust powers of Wilmington Trust is
required for the execution, delivery or performance by Wilmington Trust of the
Origination Trust Agreement.



--------------------------------------------------------------------------------



 



 

EXHIBIT F
TERM ASSET-BACKED SECURITIES FACILITY UNDERTAKING
June 9, 2009
          This Term Asset-Backed Securities Loan Facility Undertaking (this
“Undertaking”) is executed as of the date first written above by PHH Corporation
(the “Sponsor”) and Chesapeake Funding LLC (the “Issuer” and, together with the
Sponsor, the “Issuer Parties”). Reference is hereby made to (i) the final
offering circular, dated June 2, 2009 (the “Offering Memorandum”), relating to
$1,000,000,000 aggregate principal amount of Floating Rate Asset Backed Notes
(the “Specified Securities”), issued by the Issuer, (ii) each Master Loan and
Security Agreement (the “MLSA”), by and among the Federal Reserve Bank of New
York, as lender (“Lender”), the primary dealers party thereto (the “Primary
Dealers” and each, individually, a “Primary Dealer”) and The Bank of New York
Mellon, as administrator and as custodian, executed in connection with the Term
Asset-Backed Securities Loan Facility (the “TALF Program”), and (iii) the
certifications and indemnities given by the Issuer Parties to Lender in
connection with the Specified Securities (the “Issuer Documents”).
          1. Definitions. Capitalized terms used but not defined herein shall
have the meanings specified in the MLSA. In addition, as used herein, the
following terms shall have the following meanings (such definition to be
applicable to both the singular and plural forms of such terms):
          “Dealer Indemnified Party” means a Relevant Dealer and each person, if
any, who controls any Relevant Dealer within the meaning of Section 15 of the
Securities Act of 1933, as amended.
          “Relevant Dealer” means any Primary Dealer that is acting as agent on
behalf of a Borrower with respect to a Relevant Loan.
          “Relevant Loan” means any Loan for which any of the Specified
Securities have been pledged to Lender as Collateral.
          “TALF Provisions” means the portions of the Offering Memorandum that
describe, or are relevant to, the qualification of the Specified Securities as
Eligible Collateral, including without limitation the descriptions of the terms
of the Specified Securities and the assets generating collections or other funds
from which the Specified Securities are to be paid.
          2. Representations and Warranties. The Issuer Parties hereby
represent, warrant and agree, for the benefit of each Relevant Dealer, as
follows:
          (a) Each Specified Security constitutes Eligible Collateral;



--------------------------------------------------------------------------------



 



2 

          (b) The certifications contained in the Issuer Documents are true and
correct, and the Issuer Parties will promptly pay and perform their obligations
under the Issuer Documents.
          (c) No statement or information contained in the TALF Provisions is
untrue as to any material fact or omits any material fact necessary to make the
same not misleading.
          3. Indemnity.
          (a) The Issuer Parties shall, jointly and severally agree, upon demand
from a Relevant Dealer, to reimburse the Dealer Indemnified Parties for, to
indemnify and defend the Dealer Indemnified Parties against, and hold Dealer
Indemnified Parties harmless from, any loss, claim, damage, liability and
expense (including reasonable attorneys’ fees, court costs and expenses of
litigation) incurred by a Dealer Indemnified Party in connection with an Issuer
Party’s breach of this Undertaking or the Issuer Documents; provided, however,
that an Issuer Party shall not be liable to a Dealer Indemnified Party for such
Dealer Indemnified Party’s gross negligence, willful misconduct or fraudulent
actions as determined by a court of competent jurisdiction in a final,
nonappealable order.
          (b) Each Dealer Indemnified Party shall give the Sponsor written
notice of any claim that such Dealer Indemnified Party may have under this
indemnity. No Issuer Party shall be liable for any claim that is compromised or
settled by a Dealer Indemnified Party without the prior written consent of the
Sponsor, provided that Sponsor responded promptly and in such Dealer Indemnified
Party’s judgment, adequately, to such Dealer Indemnified Party’s notice of such
claim. This indemnity remains an obligation of each Issuer Party notwithstanding
termination of the MLSA or the TALF Program or repayment in full of the Relevant
Loans, and is binding upon each Issuer Party’s successors and assigns. Upon
written demand from a Dealer Indemnified Party, each Issuer Party shall pay
promptly amounts owed under this indemnity free and clear of any right of
offset, counterclaim or other deduction.
          (c) Each Dealer Indemnified Party’s right to indemnification hereunder
shall be enforceable against each Issuer Party directly, without any obligation
to first proceed against any third party for whom such Dealer Indemnified Party
may act, and irrespective of any rights or recourse that such Issuer Party may
have against any such third party.
          4. Acknowledgement. The Issuer Parties hereby acknowledge (a) the
existence of the MLSA and the terms thereof and (b) that the Relevant Dealers
are obtaining the Relevant Loans, pledging the Specified Securities as
collateral therefor and undertaking obligations, in each case as agents on
behalf of the Borrowers with respect thereto in reliance on the representations,
warranties, covenants and indemnities of the Issuer Parties set forth in this
Undertaking. This Undertaking is for the sole benefit of the Dealer Indemnified
Parties in connection with the performance by a Related Dealer of its
obligations with respect to the TALF Program and not in its capacity as an
underwriter of the Specified Securities, and may not be relied upon by (i) the
Dealer Indemnified Parties for any other purpose or (ii) any direct or indirect
purchaser or owner of the Specified Securities, or any other Person claiming by
or



--------------------------------------------------------------------------------



 



3 

through any such purchaser or owner or any third party beneficiary, for any
purpose or in any circumstance, whether on the theory that the Primary Dealers
act as their agents or otherwise.
          IN WITNESS WHEREOF, the Issuer Parties have duly executed this
Undertaking as of the day and year first written above.

            CHESAPEAKE FUNDING LLC
      By:           Name:           Title:           PHH CORPORATION
      By:           Name:           Title:        

 